     Case 2:19-cv-06182 Document 1 Filed 07/18/19 Page 1 of 60 Page ID #:1



 1   Shayla Myers (SBN: 264054)
     Romy Ganschow (SBN: 320294)
 2
     LEGAL AID FOUNDATION OF
 3   LOS ANGELES
     7000 S. Broadway, Los Angeles, CA 90003
 4   Tel.: (213) 640-3983
 5   E-Mail: smyers@lafla.org
             rganschow@lafla.org
 6
     Attorneys for Gladys Zepeda, Miriam Zamora,
 7   Ali El-Bey, James Haugabrook, Pete Diocson Jr.,
 8   Marquis Ashley, and Ktown for All
 9   Catherine Sweetser (SBN: 271142)
10
     Kristina Harootun (SBN: 308718)                     Benjamin Allan Herbert (SBN: 277356)
     SCHONBRUN SEPLOW HARRIS                             William L. Smith (SBN: 324235)
11   & HOFFMAN LLP                                       KIRKLAND & ELLIS LLP
     11543 W. Olympic Blvd.,                             333 S. Hope St., Los Angeles, CA 90070
12   Los Angeles, CA 90064                               Tel.: (213) 680-8400
13   Tel.: (310) 396-0731                                Email: benjamin.herbert@kirkland.com
     Email: csweetser@sshhlaw.com                                william.smith@kirkland.com
14          kharootun@sshhlaw.com
                                                          Attorneys for Ktown for All
15   Attorneys for Plaintiffs
16
                                UNITED STATES DISTRICT COURT
17
18
               CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION

19
20   JANET GARCIA, GLADYS ZEPEDA,                    )    CASE NO. 2:19-cv-6182
     MIRIAM ZAMORA, ALI EL-BEY,                      )
21   PETER DIOCSON JR, MARQUIS                       )    CIVIL RIGHTS COMPLAINT
     ASHLEY, JAMES HAUGABROOK,                       )
22   individuals, KTOWN FOR ALL, an                  )
     unincorporated association;                     )    42 U.S.C. § 1983: Fourth and
23   ASSOCIATION FOR RESPONSIBLE                     )    Fourteenth Amendments
     AND EQUITABLE PUBLIC                            )    Cal. Civ. Code § 52.1
24   SPENDING, an unincorporated                     )
     association                                     )
                                                     )
25                      Plaintiff(s),                )
26
                                                     )
                   vs.                               )
27
                                                     )    DEMAND FOR JURY TRIAL
     CITY OF LOS ANGELES, a municipal                )
     entity; DOES 1-50,                              )
28                      Defendant(s).                )
                                                     )
                                                     1
     _________________________________________________________________________________________________
                                             COMPLAINT
     Case 2:19-cv-06182 Document 1 Filed 07/18/19 Page 2 of 60 Page ID #:2



 1                                JURISDICTION AND VENUE
 2         1.      This is an action for injunctive relief and damages pursuant to 42 U.S.C.
 3   § 1983 based upon the continuing violations of Plaintiffs’ rights under the Fourth,
 4   Fifth, and Fourteenth Amendments to the United States Constitution. Jurisdiction
 5   exists pursuant to 28 U.S.C. §§ 1331 and 1343 based on 42 U.S.C. § 1983 and
 6   questions of federal constitutional law. Jurisdiction also exists under the Declaratory
 7   Judgment Act, 28 U.S.C. §§ 2201(a) and 2202. This Court has supplemental
 8   jurisdiction over Plaintiff El-Bey’s state law claim pursuant to 28 U.S.C. § 1367, as it
 9   arises from the same case or controversy as Plaintiff’s federal claims.
10         2.      Venue is proper in the Central District because all of the events and
11   conduct complained of occurred in the Central District.
12                                PRELIMINARY STATEMENT
13         3.      By all accounts, Los Angeles is in the midst of a housing crisis and a
14   resulting homelessness crisis. According to the 2019 Homeless Count 1, there are
15   approximately 36,300 people in the City of Los Angeles (the “City”) who lack a fixed,
16   regular, and adequate nighttime residence.
17         4.      This crisis did not occur overnight. For decades, the number of people
18   experiencing homelessness in Los Angeles has risen steadily, as housing costs in Los
19   Angeles have soared and wages have remained stagnant. While city leaders have
20   failed to address this crisis, more and more people have ended up homeless on the
21   streets of Los Angeles.
22
23
24          The Los Angeles Homeless Count is a point-in-time count conducted each
            1


25   January throughout Los Angeles County by the Los Angeles Homeless Services
     Authority (LAHSA), a joint powers agency of the City and County of Los Angeles.
26   The point in time count is mandated by the U.S. Department of Housing and Urban
27   Development, which approves the methodology. The count is conducted by
     volunteers, and the statistical analysis is done by the University of Southern
28
     California.

                                                     2
     _________________________________________________________________________________________________
                                             COMPLAINT
     Case 2:19-cv-06182 Document 1 Filed 07/18/19 Page 3 of 60 Page ID #:3



 1         5.       And there has been little progress towards abating the crisis. Currently,
 2   there is a massive shortage of affordable housing units in Los Angeles: an annual
 3   study released in May 2019 found that Los Angeles County needed more than 515,000
 4   additional affordable units to house the area’s very low income population. 2 In 2019,
 5   a Los Angeles renter earning minimum wage ($13.25 an hour) would need to work 79
 6   hours per week to afford rent for a one bedroom apartment,3 and more than 720,000
 7   households in Los Angeles County are severely rent-burdened, meaning that the
 8   household spends more than 50% of their household income on rent.4
 9         6.      As a result, every month, thousands of people fall into homelessness. So
10   even as the City has attempted to address this crisis by building new housing, any
11   progress it has made has not kept pace with the number of new people becoming
12   homeless. Year after year, this number continues to rise, and in 2019, the number of
13   people who became homeless far outpaced the number of people who are moving into
14   housing. This imbalance led to a 16% increase in the number of people who are
15   homeless in Los Angeles, one of the largest year-to-year increases in recent years.
16         7.      In addition to the shortfall in affordable housing, the City lacks sufficient
17   emergency shelter for its homeless residents. According to an inventory of shelter
18   beds conducted by the Los Angeles Homeless Services Authority (LAHSA) in 2018,
19   the City needed an additional 23,000 shelter beds to provide even the most basic
20   shelter option for the City’s unhoused population. During the winter months, the City
21   and County add approximately 1,146 additional shelter beds through the Winter
22
23
24          2
             According to the California Housing Partnership Corporation, “Los Angeles
     County Annual Affordable Housing Outcomes Report,” May 2019, the City needs
25
     516,946 additional affordable rental units to affordably house all of the county’s very
26   low and extremely low income residents.
27
           3
             The Federal Home Loan Mortgage Corporation, “Rental Burden by
     Metropolitan Area,” 2019.
28         4
             Joint Center for Housing Studies of Harvard University, “The State of the
     Nation’s Housing,” 2018.
                                                     3
     _________________________________________________________________________________________________
                                             COMPLAINT
     Case 2:19-cv-06182 Document 1 Filed 07/18/19 Page 4 of 60 Page ID #:4



 1   Shelter program, but that program runs only from November to March, at which point,
 2   the beds are not available again until November, and the individuals who resided in
 3   the beds are once again left to sleep on city streets and in other public spaces.
 4         8.      Measures to quickly increase the stock of emergency shelters for people
 5   living on the streets have proven inadequate. In 2018, the City launched A Bridge
 6   Home, the promise of which was to construct temporary shelters in each of the City’s
 7   15 City Council districts, with a goal of providing 1,500 of the more than 20,000
 8   needed shelter beds. Even opening these shelters, which were intended to be
 9   temporary and available quickly to address the crisis, has proven extremely difficult.
10   To date, only four Bridge Home shelters have opened, providing only about 150 new
11   shelter placements for individuals and families.
12         9.      As a result of this severe shelter crisis and lack of affordable housing
13   options, when a person loses their housing, there are very few alternatives to them
14   actually ending up on the street. Of the 36,300 people who are homeless in Los
15   Angeles, 75% are unsheltered, living in vehicles, tents, and other makeshift
16   encampments. This is the largest unsheltered homeless population in the country. 5
17   According to the 2019 Homeless Count, roughly 8,000 people in the city of Los
18   Angeles have only tents and makeshift encampments to provide any shelter at night.6
19   Another untold number don’t have even that.
20         10.     As the number of people living in tents and makeshift encampments on
21   the streets has increased every year for the past decade, the City has not invested in
22   adequate public health infrastructure or basic municipal services to respond to the
23
24
25          5
             Department of Housing and Urban Development, “The 2018 Annual Homeless
26
     Assessment Report,” December 2018.
           6
             Los Angeles Homeless Services Authority, “2019 Greater Los Angeles
27   Homeless Count-Vehicles, Tents, and Makeshift Shelters by Geographic Area,” at p.
28   5.

                                                     4
     _________________________________________________________________________________________________
                                             COMPLAINT
     Case 2:19-cv-06182 Document 1 Filed 07/18/19 Page 5 of 60 Page ID #:5



 1   needs of its residents who are unsheltered. The City has not provided even the most
 2   rudimentary level of municipal services for its thousands of unsheltered residents,
 3   such as bathrooms, handwashing stations, showers, storage, or even routine trash
 4   pickups.
 5         11.     The need for these services is well-documented: since at least 2012, the
 6   Los Angeles County Department of Public Health has repeatedly warned the City that
 7   services like toilets, handwashing stations, and routine trash services are necessary to
 8   maintain adequate public health in areas with high concentrations of people living in
 9   encampments. In 2017, concerns about Hepatitis A prompted the Department of
10   Public Health to survey select homeless encampments throughout the County and
11   identify locations with insufficient public health infrastructure to support the
12   population of residents living in those areas. Every location surveyed in the city of
13   Los Angeles was found to be lacking; most locations had no infrastructure for the
14   thousands of people living on the streets.
15         12.     Following the Department of Public Health’s report, the City
16   Administrator’s Office conducted its own review and identified 55 locations where
17   people were living in encampments that were more than a quarter of a mile away from
18   any kind of publically-accessible restroom. The City launched a pilot project to
19   provide portable toilets and handwashing stations to five of the 55 designated areas.
20   Despite the success of this program, the City has provided only five additional
21   stations, bringing the total number of portable toilets and handwashing stations in the
22   City to only 10 outside Skid Row.
23         13.     Most homeless individuals also have no place to store their belongings,
24   even though the City has long identified this as a critical need for people who are
25   living in encampments. The City currently funds the BIN, a storage facility for
26   unhoused residents in Skid Row, and a temporary program with 41 storage containers
27   near the City’s first A Bridge Home location at El Pueblo. Other attempts to build
28   storage have stalled or failed. As a result, most unhoused people throughout Los

                                                     5
     _________________________________________________________________________________________________
                                             COMPLAINT
     Case 2:19-cv-06182 Document 1 Filed 07/18/19 Page 6 of 60 Page ID #:6



 1   Angeles have no accessible options to store their belongings, other than with them on
 2   the street.
 3         14.     Nor do most unhoused people have places to simply throw out their trash.
 4   Even at most large encampments, the City has not provided trash receptacles or even
 5   routine trash pickups. Many residents attempt to minimize the impact of trash by, for
 6   example, containing their trash to a single area. But without routine pickups, this trash
 7   piles up on city sidewalks. These piles then become magnets for illegal dumping—not
 8   by residents of the encampments, but by others who take advantage of the City’s
 9   disinvestment and leave behind their trash and waste.
10         15.     As the number of people living on the streets has risen, and with woefully
11   insufficient investment in public health infrastructure like bathrooms or basic
12   municipal services like trash pickups, the inevitable and visible impact of
13   homelessness has continued to increase throughout Los Angeles. And so too have
14   complaints from housed residents and businesses throughout the City. These
15   complaints have flooded City Council offices and the City’s 311 complaint system,
16   which includes “homeless encampments” in its list of nuisance complaints (along
17   with, for example, illegal auto repairs and illegal sign removal. Housed residents
18   demand that City leaders address the visible signs of homelessness in their
19   neighborhoods by removing encampments.
20         16.     Rather than investing in solutions like bathrooms, handwashing stations,
21   and trash cans, which would both meet the real and immediate public health needs of
22   the City’s thousands of unhoused residents, and in turn, would also respond address
23   many residents’ complaints, the City has responded instead by seizing and destroying
24   homeless people’s belongings. 7
25
26          7
             As discussed infra ¶¶ 74-77, in June 2019, after months of meetings with the
27   Mayor’s office and political pressure from advocates and organizers, the Mayor
     announced a plan to address growing concerns that that the City was failing to respond
28
     to the needs of people living on the streets. While the plan purports to focus efforts on

                                                     6
     _________________________________________________________________________________________________
                                             COMPLAINT
     Case 2:19-cv-06182 Document 1 Filed 07/18/19 Page 7 of 60 Page ID #:7



 1         17.     This is not a new response to unsheltered homelessness in Los Angeles.
 2   In fact, for decades, the seizure and destruction of homeless people’s belongings has
 3   remained a consistent and often singular strategy deployed by the City to erase the
 4   visible signs of homelessness in Los Angeles. And as a result of these practices, City
 5   has faced almost a dozen lawsuits in the last 30 years, by unhoused residents who
 6   allege that the City has violated their constitutional rights by seizing and destroying
 7   their tents, medications, documents, and other items they need to survive on the
 8   streets.8
 9         18.     In 2011, eight unhoused residents of Skid Row sued the City for
10   unconstitutionally seizing and destroying their belongings, which they left
11   momentarily unattended on the sidewalk.9 In its defense, the City took the untenable
12   position that homeless people do not have a constitutionally-protected property
13
14
15   addressing the public health needs of the community, the plan fails to call for adequate
     resources to effectuate this shift. For example, while acknowledging that routine trash
16
     services are of critical importance, the plan calls for just 500 additional trash cans and
17   pickups for the more than 500 square miles in the City of Los Angeles. Similarly, the
18   new deployment plan discusses the importance of hygiene resources, but fails to
     provide any increased funding for toilets or handwashing stations. Meanwhile, as
19   discussed infra ¶¶ 74-77, the plan calls for increased funding for encampment
20   cleanups and specifies that LA Sanitation will continue to enforce Los Angeles
     Municipal Code 56.11, the ordinance under which the City currently seizes and
21
     destroys homeless peoples’ belongings.
22          8 See Schellenberg v. City of Los Angeles, CV 18-07670 CAS (C.D. Cal. 2018);



23
     Cooley v. City of Los Angeles, CV 18-09053 CAS (C.D. Cal. 2018); Mitchell v. City of
     Los Angeles, CV 16-01750 SJO (C.D. Cal. 2016); Los Angeles Catholic Worker v. Los
24   Angeles Downtown Industrial District, CV 14-07344 PSG (C.D. Cal. 2014); Hanson
25   v. City of Los Angeles, No. CV 13-02571 (C.D. Cal. 2013); Lavan v. City of Los
     Angeles, No. CV 11-02874 PSG (C.D. Cal. 2011); Noe v. City of Los Angeles, No. CV
26   05-08374 AG (C.D. Cal. 2005); Justin v. City of Los Angeles, No. CV 00-12352 LGB
27   (C.D. Cal. Dec. 5, 2000); Bennion v. City of Los Angeles, C637718 (L.A. Sup. Ct. Feb.
     25, 1987).
28          9
              Lavan v. City of Los Angeles, No. CV 11-02874 PSG (AJW) (C.D. Cal. 2011).

                                                     7
     _________________________________________________________________________________________________
                                             COMPLAINT
     Case 2:19-cv-06182 Document 1 Filed 07/18/19 Page 8 of 60 Page ID #:8



 1   interest in those belongings. First the District Court and then the Ninth Circuit issued
 2   a strong rebuke of that position. The Ninth Circuit “reject[ed] the City’s invitation to
 3   impose this unprecedented limit on the Fourth Amendment’s guarantees” 10 and noted
 4   that due process protections attach to people’s belongings, “regardless of whether the
 5   property in question is a . . . Cadillac or a cart.”11
 6         19.         Despite the explicit judicial condemnation of the City’s view of homeless
 7   people’s property rights and the long history of lawsuits that preceded it, the City has
 8   remained steadfast in its position that unhoused people do not enjoy the same
 9   constitutionally-protected property interest in their belongings that housed residents
10   enjoy.
11         20.         In 2016, the City codified this position as part of its municipal code. The
12   Los Angeles City Council amended Los Angeles Municipal Code Section 56.11
13   (LAMC 56.11) to allow the City to seize and in many instances, summarily destroy
14   homeless individuals’ belongings. The stated purpose of the amendment to LAMC
15   56.11 was to “balance the needs of all of the City’s residents.” LAMC 56.11(1). But
16   the ordinance is far from balanced—as written, it fails to provide the constitutional
17   protections the Court found lacking in Lavan v. City of Los Angeles.
18         21.         The City has also constructed a comprehensive strategy to enforce this
19   ordinance. Through comprehensive cleanups, which are noticed, and rapid responses,
20   which are not, the City, through the Department of Public Works, Bureau of Sanitation
21   (“LA Sanitation”) and the Los Angeles Police Department (“LAPD”), routinely seize
22   and destroy tents, sleeping bags, carts, clothing, medication, important documents, and
23   other items that homeless residents need to survive on the streets. These actions,
24   purportedly justified by the ordinance and couched in regulations and bureaucracy, are
25   remarkably similar to the City’s past actions that courts have repeatedly struck down
26   as unconstitutional.
27
28            10
                   Lavan v. City of Los Angeles, 693 F.3d 1022, 1031 (9th Cir. 2012).
              11
                   Id. at 1032.
                                                     8
     _________________________________________________________________________________________________
                                               COMPLAINT
     Case 2:19-cv-06182 Document 1 Filed 07/18/19 Page 9 of 60 Page ID #:9



 1         22.     LAMC 56.11 and its enforcement evidence the City’s longstanding
 2   refusal to acknowledge that, although homeless residents may not have a roof over
 3   their heads, they are nevertheless entitled to the constitutional protections that every
 4   other resident of the City enjoys. To that end, this ordinance and its enforcement are
 5   simply further attempts by the City to legitimize and bureaucratize what courts have
 6   repeatedly prohibited the City from doing: summarily seizing and destroying
 7   homeless people’s belongings.
 8                                             PARTIES
 9   PLAINTIFFS
10         23.     JANET GARCIA is an unhoused resident of Los Angeles who lives in a
11   tent near the Metro Orange Line station in the Van Nuys area of Los Angeles. She
12   lost her apartment in Van Nuys in March 2017 and has not been able to find housing
13   she can afford since then.
14         24.     On or about January 29, 2019, an LA Sanitation crew seized and
15   summarily destroyed Ms. Garcia’s tent and all of her belongings, including the
16   cleaning supplies she needed for work, when she momentarily stepped away from her
17   belongings to go to the bathroom and get ready for work. This is not the first or last
18   time that Ms. Garcia’s property has been seized and destroyed by the City. On April
19   29, 2019, during a comprehensive cleanup, LA Sanitation workers took most of Ms.
20   Garcia’s belongings while she was watching her neighbors’ property so her neighbors
21   could go with outreach workers—to sign up for unemployment benefits and obtain a
22   new identification card.
23         25.     The repeated seizure and destruction of her belongings has made it more
24   difficult for Ms. Garcia to look for new housing or even to just keep working, since
25   each time her belongings are seized and destroyed, she has to replace her cleaning
26   supplies, along with the rest of her belongings.
27         26.     GLADYS “JANE” ZEPEDA is a 30-year-old unhoused resident of the
28   Koreatown neighborhood in Los Angeles. She has lived in Los Angeles for most of

                                                     9
     _________________________________________________________________________________________________
                                             COMPLAINT
     Case 2:19-cv-06182 Document 1 Filed 07/18/19 Page 10 of 60 Page ID #:10



 1    her life. Ms. Zepeda lives with her girlfriend, MIRIAM ZAMORA, a 26-year-old
 2    lifelong Los Angeles resident. Ms. Zepeda and Ms. Zamora have been homeless since
 3    February 2019, when they were evicted from the apartment where they were staying
 4    and have not been able to find another apartment they can afford. They are currently
 5    living in in a tent on a parkway in Koreatown.
 6          27.     On March 21, 2019, LA Sanitation and LAPD were deployed to their
 7    neighborhood and conducted a rapid response at 6th St. and Ardmore, where Ms.
 8    Zepeda and Ms. Zamora were staying. LA Sanitation workers seized and destroyed
 9    the belongings that Ms. Zepeda and Ms. Zamora could not fit into a single 60-gallon
10    trash bag. Among the items that were destroyed was their tent, which was less than
11    seven weeks old, tarps that were in good condition, clean clothing, and a small chest
12    containing most of their important documents. On other occasions, including as
13    recently as June 11, 2019, Ms. Zepeda and Ms. Zamora have repeatedly lost critical
14    items they needs to survive on the street, including tents, blankets, and food. The
15    constant threat of losing their belongings has made it difficult for them to look for
16    work or to get help finding housing.
17          28.     ALI EL-BEY is a 39-year-old resident of Los Angeles. He has been
18    homeless for approximately four years. For the past six months, Mr. El-Bey has been
19    living in various locations in the Koreatown neighborhood of Los Angeles.
20          29.     On or about January 10, 2019, Mr. El-Bey was living on the corner of 6th
21    Street and Alexandria in Koreatown. That morning, LAPD and Sanitation conducted
22    a rapid response and instructed Mr. El-Bey that he had approximately 10 minutes to
23    pack up and move. When he took too long, he was forced to leave the rest of his
24    belongings behind, including his ID, medications, and tent, which LA Sanitation
25    summarily destroyed. Since then, Mr. El-Bey has lost other belongings to sanitation
26    sweeps, including as recently as June 4, 2019.
27
28


                                                      10
      _________________________________________________________________________________________________
                                              COMPLAINT
     Case 2:19-cv-06182 Document 1 Filed 07/18/19 Page 11 of 60 Page ID #:11



 1          30.     JAMES HAUGABROOK is a 50-year-old resident of South Los
 2    Angeles. He has lived in South Central for his entire life, and has been homeless there
 3    for the past two years.
 4          31.     Over the past six months, Mr. Haugabrook has been subjected to a
 5    number of rapid responses and had his belongings destroyed as a result. In or about
 6    March 2019, while Mr. Haugabrook was attempting to respond to LA Sanitation’s
 7    demand to limit his belongings to only 60 gallons, sanitation workers threw away a
 8    number of his belongings, including his backpack and all of its contents, which
 9    included medication to treat his diabetes and other important items. On yet another
10    occasion, Mr. Haugabrook left his belongings for a short period of time, and returned
11    to find that they were all gone. His neighbors informed him that city workers had
12    come and thrown them all away. On other occasions, LA Sanitation has conducted
13    “bulky item” pickups and taken chairs, leaving him nowhere to sit while he is
14    guarding his belongings.
15          32.     Mr. Haugabrook has a Section 8 Voucher, and if he is able to find a
16    landlord that will accept the voucher, he will be able to move off the streets. But he
17    never knows when LA Sanitation will conduct a rapid response and throw away his
18    belongings, and he has found it incredibly difficult to actually look for an apartment.
19          33.     PETE DIOCSON JR. is a 50-year-old unhoused resident of the Harbor
20    City neighborhood of Los Angeles. He was born in Carson, California, which borders
21    Harbor City, and he has lived in the area for much of his life. He has been homeless in
22    and around the Harbor City area for the past four years. In April 2019, Mr. Diocson
23    was living in an encampment on the corner of Vermont and Lomita Blvd with Bella, a
24    two-and-a-half-year-old dog who helps him deal with his anxiety and makes him feel
25    safe, less anxious, and less alone. To keep Bella safe at night, Mr. Diocson kept Bella
26    in a wire kennel that a neighbor donated to him.
27          34.     On April 24, 2019, LAPD officers and LA Sanitation workers conducted
28    a comprehensive cleanup on Lomita Blvd, and as part of the cleanup operation, seized

                                                      11
      _________________________________________________________________________________________________
                                              COMPLAINT
     Case 2:19-cv-06182 Document 1 Filed 07/18/19 Page 12 of 60 Page ID #:12



 1    and destroyed Bella’s kennel because they contended it was a “bulky item.” Without a
 2    kennel to secure Bella at night, Mr. Diocson has been constantly worried that Bella
 3    will escape, which makes it difficult for him to sleep and exacerbates his anxiety.
 4          35.     MARQUIS ASHLEY is an unhoused resident of the Harbor City
 5    neighborhood of Los Angeles. He has lived in and around Harbor City for most of his
 6    life. He currently lives at the homeless encampment on Lomita Blvd.
 7          36.     On or about May 21, 2019, as part of a comprehensive cleanup of the
 8    Lomita encampment, LA Sanitation seized and destroyed two carts that Mr. Ashley
 9    uses to move his belongings. One of the carts, which he built himself, was attached to
10    his bicycle and at the time the cart was seized, he was using it to transport his
11    belongings from the cleanup area. The other cart was broken, and he intended to fix it
12    after the cleanup. Instead, LA Sanitation informed Mr. Ashley that the carts were
13    “bulky items,” and he e was forced to surrender them to LA Sanitation. He had to
14    drag the rest of his belongings out of the cleanup area, and then back to the place
15    where he stays when the cleanup was completed. The carts were summarily
16    destroyed. After the cleanup, Mr. Ashley built a new cart to replace the ones that were
17    taken, but he worries that this cart will be taken as well.
18          37.     KTOWN FOR ALL is a volunteer-based unincorporated association
19    founded in 2018 to form connections between housed and unhoused residents of the
20    Koreatown neighborhood of Los Angeles, and to advocate for housing and shelters in
21    their community. As part of their outreach efforts, Ktown for All holds fundraisers
22    and donation drives to obtain items like hygiene kits, backpacks, and other items that
23    are necessary and useful for people to survive on the streets. As part of their weekly
24    outreach, they distribute these items to their neighbors who are experiencing
25    homelessness.
26          38.     The constant enforcement of LAMC 56.11 in their neighborhood has
27    frustrated Ktown for All’s mission and forced them to divert resources away from
28    their advocacy and outreach. Specifically, the enforcement of the ordinance has made

                                                      12
      _________________________________________________________________________________________________
                                              COMPLAINT
     Case 2:19-cv-06182 Document 1 Filed 07/18/19 Page 13 of 60 Page ID #:13



 1    it much more difficult to locate and remain connected to their unhoused neighbors,
 2    who are constantly relocating as a result of the City’s enforcement actions. Moreover,
 3    as a result of the enforcement of LAMC 56.11, Ktown for All has had to divert
 4    resources, including volunteer hours and donations, away from outreach and advocacy
 5    and instead, spend that time and energy raising funds to replace tents, blankets, and
 6    other items that have been seized and destroyed by the City.
 7          39.     ASSOCIATION FOR RESPONSIBLE AND EQUITABLE PUBLIC
 8    SPENDING (“AREPS”) is a membership organization comprised of taxpayers in Los
 9    Angeles that was founded to ensure that their tax dollars are used to promote
10    responsible public spending. They advocate for spending on public health, housing,
11    and other public infrastructure for all residents of Los Angeles, including its unhoused
12    residents and against the use of their tax dollars to enforce illegal laws that harm
13    vulnerable residents of the City. All members of AREPS are residents of the City of
14    Los Angeles and pay one or more municipal taxes to the City of Los Angeles, which
15    provides revenue into the City’s general fund.
16          40.     Kristina Meshelski is a member of AREPS. She was born in Los Angeles
17    and has continuously resided within the City of Los Angeles for the past eight years.
18    Ms. Meshelski regularly pays municipal taxes into the general fund of the City of Los
19    Angeles.
20           41.    James Parriott, IV, is a member of AREPS and a lifelong resident of the
21    City of Los Angeles. Mr. Parriott regularly pays municipal taxes into the general fund
22    of the City of Los Angeles.
23    DEFENDANTS
24          42.     Defendant City of Los Angeles (“City”) is a municipal entity with the
25    capacity to sue and be sued. It is a Charter City under the laws of the State of
26    California. The departments of the City include the Los Angeles Police Department
27    and the Los Angeles Department of Public Works and its departments and agencies,
28


                                                      13
      _________________________________________________________________________________________________
                                              COMPLAINT
     Case 2:19-cv-06182 Document 1 Filed 07/18/19 Page 14 of 60 Page ID #:14



 1    including LA Sanitation. Employees of the City have engaged in the acts complained
 2    of herein pursuant to the policies, practices, and customs of the City.
 3          43.     Each of the Defendants, their employees and agents, participated
 4    personally in the unlawful conduct challenged herein and, to the extent that they did
 5    not personally participate, they authorized, acquiesced, set in motion, or otherwise
 6    failed to take necessary steps to prevent the acts that resulted in the unlawful conduct
 7    and the harm suffered by Plaintiffs. Each acted in concert with each other. The
 8    challenged acts caused the violation of Plaintiffs’ rights.
 9          44.     The identities and capacities of defendants DOES 1 through 50 are
10    presently unknown to Plaintiffs, and on this basis, Plaintiffs sue these defendants by
11    fictitious names. Plaintiffs will amend the Complaint to substitute the true names and
12    capacities of the DOE defendants when ascertained. Plaintiffs are informed, believe,
13    and thereon allege that DOES 1 through 50 are, and were at all times relevant herein,
14    employees and/or agents of the City and are responsible for the acts and omissions
15    complained of herein. Defendants DOES 1 through 50 are sued in both their official
16    and individual capacities.
17                                  FACTUAL ALLEGATIONS
18    LOS ANGELES MUNICIPAL CODE SECTION 56.11
19    History of LAMC 56.11
20          45.     In 2016, the Los Angeles City Council amended Los Angeles Municipal
21    Code Section 56.11 (“LAMC 56.11”) to allow the City to seize and in certain
22    instances, destroy the belongings of individuals who are experiencing homelessness.12
23          46.     Prior to the amendment, LAMC 56.11 provided only that “[n]o person
24    shall leave or permit to remain any merchandise, baggage or any article of personal
25    property upon any parkway or sidewalk.”
26
27
28           12
               A true and correct copy of LAMC 56.11, as amended, is attached as Exhibit A
      to this complaint.
                                                      14
      _________________________________________________________________________________________________
                                              COMPLAINT
     Case 2:19-cv-06182 Document 1 Filed 07/18/19 Page 15 of 60 Page ID #:15



 1          47.     In 2011, the City of Los Angeles was sued by eight individuals in Skid
 2    Row, whose belongings were seized and summarily destroyed by the City after they
 3    left them momentarily unattended on the sidewalk where they stayed. The plaintiffs
 4    sued for violation of their Fourth and Fourteenth Amendment rights, as guaranteed by
 5    the United States Constitution. The District Court issued a preliminary injunction
 6    against the City, holding that the plaintiffs had established a likelihood of success on
 7    the merits of both their Fourth and Fourteenth Amendment claims. The City was
 8    enjoined from:
 9                 •       Seizing property in Skid Row absent an objectively reasonable
10                         belief that it is abandoned, presents an immediate threat to public
11                         health or safety, or is evidence of a crime, or contraband; and
12                 •       Absent an immediate threat to public health or safety, destruction
13                         of said seized property without maintaining it in a secure location
14                         for a period of less than 90 days. 13
15          48.     The City appealed the injunction to the Ninth Circuit Court of Appeals,
16    arguing that homeless people did not have a property interest in their belongings, such
17    that the seizure and destruction of their belongings did not implicate the Fourth or
18    Fourteenth Amendment.
19          49.     In 2012, the Ninth Circuit Court of Appeals affirmed the District Court’s
20    ruling and upheld the injunction. 14
21          50.     In 2015, while Lavan was still pending in the District Court, the Los
22    Angeles City Council amended LAMC 56.11, and then amended the ordinance again
23    in 2016. The current version of LAMC 56.11 went into effect in April 2016.15
24
25
26
27
             13
               797 F. Supp. 2d 1005, 1020 (C.D. Cal. 2011).
             14
                693 F.3d 1022 (9th Cir. 2012).
28           15
                After the initial amendment of LAMC 56.11 in 2015, the parties in Lavan
      settled the litigation and the case was dismissed in 2016.
                                                      15
      _________________________________________________________________________________________________
                                              COMPLAINT
     Case 2:19-cv-06182 Document 1 Filed 07/18/19 Page 16 of 60 Page ID #:16



 1          51.     In addition to revising the ordinance, the City also adopted the Los
 2    Angeles Municipal Code 56.11 Standard Operating Protocols (56.11 Protocols). The
 3    protocols were prepared by LA Sanitation, which serves as the Designated
 4    Administrative Agency for the implementation and enforcement of the ordinance.
 5          52.      Since the current version of LAMC 56.11 went into effect in 2016, the
 6    City has been and is currently enforcing the ordinance against homeless individuals
 7    throughout the City, including the individual Plaintiffs.
 8    Overview Of LAMC 56.11
 9          53.     LAMC 56.11 codifies the City’s longstanding policy of seizing and
10    destroying homeless people’s belongings. As with prior versions of LAMC 56.11,
11    individuals are prohibited from “storing”16 most belongings in public. Unlike prior
12    versions, however, the current version removes criminal liability for most violations of
13    the ordinance, and instead, allows the City to simply seize and in many instances,
14    summarily destroy those items the City determines are inconsistent with the ordinance.
15         54.       Specifically, the current ordinance allows the City to seize and
16    immediately destroy an item it deems 1) “bulky”; 2) an “immediate threat to the health
17
18
              Section 56.11(2)(o) defines “store” broadly to mean:
             16

19          to put Personal Property aside or accumulate for use when needed, to put for
20          safekeeping, and/or to place or leave in a Public Area. Moving Personal
            Property to another location in a Public Area or returning Personal Property to
21
            the same block on a daily or regular basis shall be considered Storing and shall
22          not be considered to be removing the Personal Property from a Public
23
            Area. This definition shall not include any Personal Property that, pursuant to
            statute, ordinance, permit, regulation or other authorization by the City or state,
24          is Stored with the permission of the City or state on real property that is owned
25          or controlled by the City.
      Public Area is defined equally broadly to include “all property that is owned, managed
26    or maintained by the City, except property under the jurisdiction of the Department of
27    Recreation and Parks which is governed by Los Angeles Municipal Code Section
      63.44, and shall include, but not be limited to, any Street, medial strip, space, ground,
28
      building or structure.” LAMC 56.11(2)(k).

                                                      16
      _________________________________________________________________________________________________
                                              COMPLAINT
     Case 2:19-cv-06182 Document 1 Filed 07/18/19 Page 17 of 60 Page ID #:17



 1    and safety of the public,” or 3) evidence of a crime or contraband. In addition, the
 2    ordinance allows the City to immediately seize 1) property that it deems “excess”;
 3    2) tents that are constructed between the hours of 6:00 a.m. and 9:00 p.m.; 3) property
 4    that is blocking city sidewalks; 4) property within 10 feet of operational doorways;
 5    5) property that is attached to any public fixture or any private fixture where it
 6    interferes with a public right of way; or 6) property that is interfering with city
 7    services.17
 8          55.       Section 56.11(2)(c) defines a Bulky Item as:
 9          [A]ny item, with the exception of a constructed Tent, operational bicycle or
10          operational walker, crutch or wheelchair, that is too large to fit into a 60-gallon
            container with the lid closed, including, but not limited to, a shed, structure,
11          mattress, couch, chair, other furniture or appliance. A container with a volume
12          of no more than 60 gallons used by an individual to hold his or her Personal
            Property shall not in itself be considered a Bulky Item.
13
14          56.       Despite providing a definition of Bulky Item, the ordinance provides no
15    further information about what “container” is contemplated, nor does the ordinance
16    define what makes a bicycle, walker, crutch, or wheelchair “operational.” Likewise,
17    the ordinance provides no definition of what constitutes a “constructed” tent.
18          57.       LAMC 56.11(3)(b) allows the City to seize “excess personal property”
19    from homeless individuals, which is defined as “any and all Personal Property18 that
20    cumulatively exceeds the amount of property that could fit in a 60-gallon container
21    with the lid closed.” But as with Bulky Items, the ordinance provides no further
22    guidance about what 60 gallon container the City contemplates as the heuristic to
23    determine whether property is “excess.”
24
25
26
             17
                  LAMC 56.11(3)(a)-(h); (7); (8)(a)-(c).
             18
27
               Personal Property is defined comprehensively to include mean “any tangible
      property, and includes, but is not limited to, goods, materials, merchandise, Tents,
28    tarpaulins, bedding, sleeping bags, hammocks, personal items such as household
      items, luggage, backpacks, clothing, documents and medication.” LAMC 56.11(2)(j)
                                                      17
      _________________________________________________________________________________________________
                                              COMPLAINT
     Case 2:19-cv-06182 Document 1 Filed 07/18/19 Page 18 of 60 Page ID #:18



 1          58.     Despite the lack of guidance, the consequence of a determination by LA
 2    Sanitation that an item is too large or the amount of property is too voluminous is
 3    steep: Section 3(i) provides that “the City may remove and may discard any Bulky
 4    Item, whether Attended or Unattended, Stored in a Public Area.” Similarly, section
 5    3(b) gives the City the authority to immediately seize any items in excess of “60
 6    gallons.” Under the ordinance, the City does not need to obtain a warrant, nor does it
 7    need to determine that an exception to the warrant requirement applies, prior to seizing
 8    the items, or in the case of Bulky Items, before immediately destroying them. In fact,
 9    there is no check of any kind on LA Sanitation’s power to seize and destroy items it
10    sees on the street—sanitation workers can simply take what they determine is “bulky”
11    or “in excess” of 60 gallons.”
12          59.     The ordinance also purports to codify some of exceptions the Court in
13    Lavan carved out from its injunction against the City’s seizure and destruction of
14    property: Section 3(h) allows for the seizure and immediate destruction of property
15    that is contraband or evidence of a crime. Section 3(g) allows sanitation workers to
16    seize and immediately destroy “any Personal Property Stored in a Public Area if the
17    Personal Property poses an immediate threat to the health or safety of the public.”
18    LAMC 56.11 provides no further information about what constitutes an “immediate
19    threat to the health or safety of the public” and is therefore prohibited. Instead, that
20    term is defined only in the 56.11 Protocols.19
21          60.     Under Section 5 of the ordinance, Personal Property that is seized
22    pursuant to LAMC 56.11 and not immediately destroyed is supposed to be “moved to
23    a place of storage” and held for 90 days. 20 After 90 days, items that are have not been
24    claimed may be discarded, and the City “shall not be required to . . . return” any
25    property stored for longer than 90 days. 21
26
27
             19
                See 56.11 Protocol No. 7.
28           20
                LAMC 56.11(5)(a).
             21
                LAMC 56.11(5)(b).
                                                      18
      _________________________________________________________________________________________________
                                              COMPLAINT
     Case 2:19-cv-06182 Document 1 Filed 07/18/19 Page 19 of 60 Page ID #:19



 1          61.     Although the ordinance and implementing protocols allow the City to
 2    seize and in many instances immediately destroy individuals’ belongings, the
 3    ordinance provides no process to challenge these actions, much less constitutionally-
 4    adequate due process. There is no mechanism to contest LA Sanitation’s on-the-spot
 5    determination that an item is “bulky,” or that a person has more property than will fit
 6    within a 60 gallon container with the lid closed. There is no way to challenge whether
 7    a bike is “inoperable” or a tent is “constructed.” Nor is there is any way to challenge
 8    whether an item constitutes an immediate threat to public health and safety. LAMC
 9    56.11 provides absolutely no mechanism to contest any decision by city workers, even
10    though the consequence of those decisions is the immediate and often permanent
11    deprivation of property.
12          62.     In fact, this is by design. LAMC 56.11 actively prevents individuals from
13    contesting LA Sanitation’s on-the-spot decisions about what constitutes a violation of
14    the ordinance. It imposes criminal liability on anyone who interferes in any way with
15    the City’s seizure or destruction of property: Sections 10(a), (d) of the ordinance make
16    it a misdemeanor, punishable by up to 6 months in jail or $1,000 for any individual to
17    “willfully resist, delay, or obstruct a City employee from moving, removing,
18    impounding or discarding Personal Property stored in a Public Area in violation” of
19    the ordinance, including Excess Personal Property, constructed tents, Bulky Items, and
20    property the City determines constitutes an immediate threat to public health or safety
21    or is contraband. This stands in stark contrast to the other violations of the ordinance,
22    which do not lead to the criminal liability that ordinarily attaches to violations of the
23    Municipal Code.22
24
25           22
               See LAMC 56.11(10). LAMC Section 11(m) provides that “[i]t shall be
26    unlawful for any person to violate any provision or fail to comply with any of the
27
      requirements of this Code. Any person violating any of the provisions or failing to
      comply with any of the mandatory requirements of this Code, shall be guilty of a
28    misdemeanor unless that violation or failure is declared in this Code to be an
      infraction.”
                                                      19
      _________________________________________________________________________________________________
                                              COMPLAINT
     Case 2:19-cv-06182 Document 1 Filed 07/18/19 Page 20 of 60 Page ID #:20



 1    ENFORCEMENT OF LAMC 56.11
 2          63.     Since the ordinance was amended in 2016, the City has and continues to
 3    enforce LAMC 56.11 throughout Los Angeles.
 4    Overview of Cleanup Teams
 5          64.     To enforce LAMC 56.11, the City deploys teams of sanitation workers
 6    and LAPD officers to conduct cleanups of homeless encampments. These teams
 7    conduct two types of cleanups: noticed cleanups, which are either noticed in advance
 8    or in the case of Skid Row and Venice, conducted on a regular schedule, and rapid
 9    responses, which are neither noticed nor scheduled. As part of both types of cleanups,
10    City workers routinely seize and destroy homeless people’s belongings, consistent
11    with LAMC 56.11.
12          65.     Noticed cleanups of homeless encampments began in 2012 in Skid Row
13    as “Operation Healthy Streets.” Comprehensive cleanups were expanded City-wide as
14    part of the Mayor’s “Clean Streets LA” program in 2015. Operation Healthy Street
15    cleanups currently occur on a regular schedule in Skid Row and Venice while
16    comprehensive cleanups are scheduled as needed throughout the rest of the City. This
17    scheduling is done by the Mayor’s office in consultation with City Council offices and
18    with authorizations from a number of agencies, including the Los Angeles Homeless
19    Services Authority, which signs off that outreach has been conducted to the
20    encampment residents. 23
21          66.     When LA Sanitation conducts a comprehensive cleanup, it will generally
22    gives 24 hours’ notice of the cleanup, by posting paper notices on trees, buildings,
23    walls, and other fixed structures in the area, indicating a nine hour window when the
24    cleanup can occur. Other than these notices, the date, time, and location of cleanups
25
26
27
             As discussed infra ¶¶ 74-77, as part of a new deployment strategy, the City
             23

28    has announced that it is combining Operation Healthy Streets and Clean Streets LA
      under one name: CARE+ or “Comprehensive Cleaning and Rapid Engagement Plus”.
                                                      20
      _________________________________________________________________________________________________
                                              COMPLAINT
     Case 2:19-cv-06182 Document 1 Filed 07/18/19 Page 21 of 60 Page ID #:21



 1    are not made publicly available, and cleanups are often cancelled, without notice to
 2    encampment residents that the cleanup will not occur that day.
 3          67.       If the cleanup does take place as scheduled, when the cleanup crew
 4    arrives on the scene, pursuant to the 56.11 Protocols, individuals are generally given
 5    15 minutes to move out of the cleanup area. Consistent with custom, policy, and
 6    practice, sanitation workers and LAPD officers prohibit individuals from taking more
 7    than 60 gallons of belongings or any Bulky Items with them. Individuals are also
 8    allowed to remove only their own items from the cleanup area; LA Sanitation and
 9    LAPD prohibit individuals from moving their neighbors’ belongings or at times, even
10    helping their neighbors remove their belongings from the cleanup area. When an
11    individual is not present to move his own belongings, the items are considered
12    “unattended,” as defined by LAMC 56.11(2)(r), regardless of whether someone is
13    watching the belongings for another person or is capable of moving them out of the
14    way for their neighbor.
15          68.       Once the cleanup team determines that individuals have been given
16    enough time to remove their belongings, LA Sanitation will “close” the area for
17    cleaning. Items left behind in the cleanup area, including items that individuals were
18    forced to leave behind because they were considered “excess” or “bulky,” are seized
19    by LA Sanitation and “processed” according the 56.11 Protocols. 24
20          69.       In addition to these noticed cleanups, the City also conducts rapid
21    responses, the primary purpose of which is to enforce LAMC 56.11. Currently, these
22    rapid responses are conducted by specialized enforcement teams, called “Homeless
23    Outreach and Proactive Engagement” teams, or HOPE teams, which are made up of
24
25
26
27
28           24
                  See infra ¶ 90.

                                                      21
      _________________________________________________________________________________________________
                                              COMPLAINT
     Case 2:19-cv-06182 Document 1 Filed 07/18/19 Page 22 of 60 Page ID #:22



 1    four LA Sanitation workers and six LAPD officers. HOPE Teams were piloted in
 2    2016 and launched city-wide in 2017.25
 3          70.     As with noticed cleanups, the location of rapid responses are set based on
 4    demands by City Council offices and complaints by residents, mainly through the
 5    City’s 311 system. Unlike noticed cleanups, rapid responses are not conducted
 6    pursuant to the 56.11 Protocols for encampment cleanups. On information and belief,
 7    a rapid response does not require prior authorization and can happen at any time.
 8    Homeless individuals are not provided notice that a rapid response is happening before
 9    LA Sanitation and LAPD arrive. Instead, sanitation workers and LAPD officers
10    simply arrive at homeless encampments, inform any residents who may be present that
11    they are enforcing LAMC 56.11, and seize and destroy people’s belongings.
12          71.     Deployment of sanitation teams to conduct comprehensive cleanups and
13    rapid responses occurs on most days in the City of Los Angeles. In 2018, the City
14    conducted cleanups and enforcement actions at more than 9,000 encampments
15    throughout Los Angeles.
16          72.     The deployment of LA Sanitation to conduct rapid responses has been
17    increasing steadily over the past year, and these rapid responses now far outnumber
18    the noticed cleanups conducted by the City. In the fourth quarter of 2018, LA
19    Sanitation impounded 2,319 tents through rapid responses, compared to only 783
20    through the City’s comprehensive cleanups.
21          73.     The expenditure of tax dollars to enforce LAMC 56.11 through these
22    programs is significant. In FY 2018-19, the City of Los Angeles spent approximately
23    $10,692,104 to fund rapid responses, including $4.7 million to pay for the LAPD
24    officers assigned to the HOPE teams and $5.22 million to fund LA Sanitation. The
25    approved budget for FY 2019-20, which began on July 1, 2019, includes the same
26
27
             As part of the City’s new deployment plan, discussed infra ¶¶ 74-77, HOPE
             25

28    Teams have been renamed CARE teams (“Comprehensive Cleaning and Rapid
      Engagement”).
                                                      22
      _________________________________________________________________________________________________
                                              COMPLAINT
     Case 2:19-cv-06182 Document 1 Filed 07/18/19 Page 23 of 60 Page ID #:23



 1    allocation for LAPD and a $5.98 million allocation for LA Sanitation to continue the
 2    rapid responses. In addition, the FY 2019-20 budget allocates over $18 million to
 3    conduct noticed cleanups through Clean Streets LA and Operation Healthy Streets.
 4          74.     In June 2019, the Bureau of Sanitation introduced a new deployment plan
 5    for the teams that conduct homeless encampment cleanups. The plan calls for 47
 6    additional sanitation workers, paid for with an additional $6.45 million in funding,
 7    which is in addition to the $32 million already allocated to these programs in the FY
 8    2019-20 budget. The increased funding for the plan was authorized by the Los
 9    Angeles City Council on June 28, 2019 and finally approved on July 3, 2019.
10          75.     Under the new plan, the number of CARE teams has increased
11    dramatically, from nine HOPE teams operating in FY 2018-19 to 17 CARE teams
12    funded under the new plan—one for each council district, one for the LA River, and
13    one floating team. For comprehensive cleanups, the number of teams deployed has
14    been increased from 11 to 13. Venice and Skid Row continue to have a dedicated
15    cleanup team, and LA Sanitation has added additional dedicated teams to clean up the
16    corridor along the 110 Freeway in South Los Angeles and in downtown Los Angeles.
17          76.     While the programs have been renamed—from HOPE to CARE and
18    Clean Streets LA and Operation Healthy Streets to CARE+—the newly renamed
19    CARE teams will still conduct rapid responses and CARE+ teams will conduct
20    comprehensive cleanups, although with the promise of a more regular schedule and
21    increased trash collection. Like the HOPE teams and Clean Streets LA, the new CARE
22    and CARE+ teams are explicitly tasked with enforcing LAMC 56.11.
23          77.     The new deployment is not scheduled to be rolled out until October 2019.
24    In the meantime, on July 3, 2019, City Council approved more than $1 million in
25    funding for overtime, in order to dramatically expand the capacity of HOPE and Clean
26    Streets LA through the summer.
27    //

28    //



                                                      23
      _________________________________________________________________________________________________
                                              COMPLAINT
     Case 2:19-cv-06182 Document 1 Filed 07/18/19 Page 24 of 60 Page ID #:24



 1    Enforcement of Specific Provisions
 2          78.     Through the deployment of these cleanup teams, the City has enforced
 3    and will continue to enforce provisions of LAMC 56.11 against unhoused residents
 4    living in encampments throughout Los Angeles.
 5          a.      Bulky Items
 6          79.     Consistent with City policy, LA Sanitation workers, with the support of
 7    the LAPD, routinely seize items from homeless individual that they determine are
 8    “bulky” as defined in LAMC 56.11. When LA Sanitation determines that something
 9    is a Bulky Item, it is the City’s policy and practice to seize and immediately destroy
10    the item.
11          80.     LA Sanitation crews have no mechanism to measure whether an item
12    meets the definition in LAMC 56.11 of a Bulky Item and is therefore subject to
13    seizure and destruction. Determinations about what constitutes a Bulky Item and is
14    therefore subject to seizure and destruction, are arbitrary and based solely on the
15    individual sanitation worker’s judgement and perception of item’s size. As a result,
16    one day, sanitation workers will seize carts and camp chairs from residents. On
17    another day, at another encampment, they will seize “inoperable” bicycles and pallets.
18    Individuals who are homeless have no way of knowing what LA Sanitation will deem
19    a Bulky Item, which is then subject to immediate seizure and destruction.
20          81.     As part of its Bulky Item enforcement, the City also enforces a “one
21    operable” bicycle rule against people who are unhoused. If an individual who is
22    homeless has more than one bicycle, sanitation workers will seize the additional
23    bicycle(s). At times, the bicycles are summarily destroyed. At other times, the
24    bicycles are taken by LA Sanitation away from the scene. In addition, sanitation
25    workers will seize bicycle parts, including bicycle frames where the bicycle tire is
26    simply separated from the bicycle. On information and belief, this is done because the
27    bicycle is deemed “inoperable,” and LA Sanitation interprets these items to fall under
28    the Bulky Item provision of LAMC 56.11. Decisions about whether a bicycle is

                                                      24
      _________________________________________________________________________________________________
                                              COMPLAINT
     Case 2:19-cv-06182 Document 1 Filed 07/18/19 Page 25 of 60 Page ID #:25



 1    “inoperable” are, as with all other decisions, made on the spot, and the consequence of
 2    this determination is the immediate and permanent deprivation of the item.
 3          82.     Once LA Sanitation determines that an item constitutes a Bulky Item,
 4    sanitation workers will demand the item be surrendered or will simply seize the item
 5    from among an individual’s belongings. The City will do so regardless of whether an
 6    individual is present and asserting ownership over the item, or if they come upon the
 7    item and it has been left unattended. After the Bulky Item is seized, sanitation
 8    workers immediately destroy it by throwing it in the back of a trash compactor,
 9    crushing the item.
10          83.     Bulky Items are seized and destroyed solely because LA Sanitation has
11    determined that the items meet the definition of “bulky.” The Bulky Item need not be
12    blocking access to a building, preventing individuals from passing on the sidewalk, or
13    otherwise threatening public safety in any way for it to be seized and immediately
14    destroyed. And once LA Sanitation has determined that an item is “bulky” there is no
15    way to challenge this determination prior to the item being destroyed.
16           b.     Other Limitations on Property
17          84.     The City also routinely enforces other provisions of LAMC 56.11 that
18    allow the City to summarily seize individuals’ belongings. To enforce LAMC 56.11’s
19    prohibition on Excess Personal Property, which prohibits individuals from having
20    more property than will fit within a 60 gallon container with the lid closed, sanitation
21    workers and LAPD officers pass out 60 gallon trash bags to individuals at
22    encampments and inform them that they can fill up the trash bags with the items they
23    want keep; the rest has to be surrendered to the City. Homeless residents are allotted
24    only 15 minutes to fit what they can in a trash bag, and then they are required to move
25    from the area, leaving behind anything they did not put in the trash bag.
26          85.     During this time, if homeless residents attempt to move more than what
27    will fit in the trash bag and the City is enforcing the Excess Personal Property or “60
28    gallon rule” that day, the individuals are stopped by LA Sanitation or LAPD and

                                                      25
      _________________________________________________________________________________________________
                                              COMPLAINT
     Case 2:19-cv-06182 Document 1 Filed 07/18/19 Page 26 of 60 Page ID #:26



 1    informed they cannot take more than what will fit in the trash bag. If individuals
 2    attempt to use a commercial shopping cart to move their belongings, the City will
 3    seize the cart and require the individual to carry their belongings from the area. Even
 4    if a person has a store-bought or handmade cart, these carts are seized as Bulky Items.
 5          86.     Once an individual fills up their trash bag or LA Sanitation determines
 6    that they have been given enough time to choose which belongings to keep,
 7    individuals are required to leave behind any items they could not fit in the 60 gallon
 8    bags and leave the area. Anything that is left behind is then seized by LA Sanitation.
 9          87.     In addition to enforcing the “60 gallon rule,” the City also seizes the
10    property of individuals who are violating LAMC 56.11(7) and (8). Section 7 prevents
11    an individual from having their tent constructed outside the hours of 6:00 a.m. and
12    9:00 p.m. Section 8 prevents an individual from attaching barriers against public
13    property or against private property in a way that causes an obstruction on or across
14    streets and sidewalks. As part of the rapid responses, LA Sanitation teams seize tents,
15    tarps, and other items used to construct makeshift encampments if the tent is
16    constructed during the day or the makeshift encampment is attached to public or
17    private property. When LA Sanitation has come upon a constructed tent or
18    encampment attached to public or private property, they have seized the entire
19    encampment, not just the tent or the attachment.
20          88.     The City also routinely seizes individuals’ property when it is left
21    unattended. When rapid response teams come upon an encampment and a resident is
22    not present with their property, the City has a custom, policy, and practice of seizing
23    that property. It provides no notice before the property is seized, and if the City
24    determines that the property falls into one of the categories that allows it to
25    immediately destroy the items, it will do so without any notice to the owner or
26    opportunity for the owner to contest the destruction. Whether individuals are gone
27    from their property for a few minutes, a few hours, or the whole day is irrelevant. Nor
28


                                                      26
      _________________________________________________________________________________________________
                                              COMPLAINT
     Case 2:19-cv-06182 Document 1 Filed 07/18/19 Page 27 of 60 Page ID #:27



 1    is it relevant whether an individual has left their belongings in the care of another
 2    person.
 3          89.       On information and belief, because LAMC 56.11 provides that property
 4    is “unattended” unless the person who “asserts or claims ownership” over the property
 5    is there, 26 LA Sanitation informs individuals that they cannot watch other people’s
 6    belongings. As such, another person cannot safeguard a person’s belongings when
 7    that person goes to the bathroom, goes to a medical appointment, meets with a housing
 8    counselor, or works an afternoon shift. If the owner of the property is not with their
 9    belongings, the property is unattended, and the City can and does seize these items.
10    Processing Of Encampments
11          90.       Once LA Sanitation seizes property, they search and sort through the
12    items they have seized, which they refer to as “processing” an encampment. In 2018,
13    LA Sanitation teams processed over 5,000 tents and encampments through rapid
14    responses and almost 4,000 tents and encampments through noticed cleanups.
15          91.       When LA Sanitation processes a tent or an encampment, sanitation
16    workers take apart the encampment and decide which items will be immediately
17    discarded and which items will be sent to storage. Although LAMC 56.11 and the
18    56.11 Protocols state that the City will store the items it seizes, in reality, and
19    consistent with official policy, practice, and custom, the City destroys nearly every
20    item it comes in contact with during the course of “processing” an encampment.
21          92.       In the fourth quarter of 2018, LA Sanitation teams “processed” 2,283
22    encampments through rapid responses. Out of these over 2,000 encampments that
23    were processed by the City, the City sent only 155 bags of property to storage. In
24    contrast, LA Sanitation collected and disposed of 455 tons of “debris” from these
25    encampments. For every bag these teams sent to storage, the City threw away nearly
26    three tons of debris. Included in these 455 tons of debris were tents, blankets, items
27
28
             26
                  LAMC 56.11(2)(r).
                                                      27
      _________________________________________________________________________________________________
                                              COMPLAINT
     Case 2:19-cv-06182 Document 1 Filed 07/18/19 Page 28 of 60 Page ID #:28



 1    stored in containers deemed “bulky,” and countless other personal items used by
 2    individuals to survive on the streets of Los Angeles.
 3          93.     On information and belief, the City justifies the destruction of these
 4    belongings on the ground that the items it destroys are either “bulky” or constitute an
 5    “immediate threat to the health and safety of the public,” either of which, pursuant to
 6    LAMC 56.11, results in an item being immediately destroyed. However, because the
 7    City’s definitions of what constitutes a Bulky Item or an “immediate threat to the
 8    health and safety of the public” are overbroad and vague, when processing an
 9    encampment, LA Sanitation exercises unfettered discretion to throw away everything
10    it comes in contact with. Items ranging from household cleaning supplies to batteries
11    are considered “an immediate threat” to public health. This definition is frequently
12    interpreted to include items that are simply dirty, “smelly,” or even stained.
13          94.     In fact, the City has a policy, custom, and practice of throwing away any
14    item it determines should not be stored by the City. This includes throwing away any
15    item that is wet, because the City is concerned that these items may become moldy in
16    storage. City workers routinely throw away items that contain food, including closed
17    containers and non-perishable food. They will also dispose of clothing, blankets, tents
18    and other items that have stains, are dirty, or have signs of spills on them, because LA
19    Sanitation alleges these items cannot be stored.
20          95.     LA Sanitation will destroy entire encampments based on the presence of
21    one or two items the City determines are “contaminated,” regardless of whether the
22    rest of the items are also “contaminated.” If LA Sanitation determines an item is
23    “contaminated,” this will cause the entire bag, tent, or even encampment to be thrown
24    away.
25          96.     LA Sanitation also sorts through the property in such a way as to cause
26    the very conditions it uses to justify the destruction of property. In the course of
27    “processing” tents and encampments, LA Sanitation workers will tear or rip tents,
28


                                                      28
      _________________________________________________________________________________________________
                                              COMPLAINT
     Case 2:19-cv-06182 Document 1 Filed 07/18/19 Page 29 of 60 Page ID #:29



 1    break items, or spill containers with liquid, and then justify the destruction of property
 2    on the basis of these tears, rips, or spilled liquids.
 3          97.     LA Sanitation has a custom and practice of throwing away furniture,
 4    regardless of the type of material it is made of or the size of the item. Items that are
 5    routinely thrown away include chairs that people use to sit on at their encampments,
 6    tables, and other small pieces of furniture.
 7          98.     Consistent with LA Sanitation custom and practice, containers are also
 8    routinely thrown away, along with bags and other luggage, without the contents being
 9    sorted or, often, without the containers even being opened. As a result, LA Sanitation
10    routinely throws away items like medications, important documents, and identification
11    cards, as well as items individuals need to survive on the streets, such as tents,
12    blankets, clothing, and personal hygiene supplies.
13    Due Process
14          99.     Individuals who have lost and continue to lose personal items pursuant to
15    these policies and practices are given no notice or opportunity to be heard when their
16    belongings are taken and often, immediately destroyed. They receive no notice of the
17    rapid responses and no notice of the basis for the seizure or destruction of their
18    belongings or even, the fact of the destruction. And they are given no opportunity to
19    challenge the determination that their belongings can be seized, let alone the
20    determination that these items can be immediately destroyed.
21          100.    When LA Sanitation conducts a rapid response and seizes and then
22    processes an encampment, the City provides no notice prior to the seizure of property.
23    They provides post-deprivation notice only when LA Sanitation actually sends items
24    from that encampment to storage. When that occurs, the City will leave a notice taped
25    to a wall, fence, or tree, indicating that items have been stored and can be retrieved
26    from a location in downtown Los Angeles. The notice that is provided is intended
27    only to inform an individual that belongings have been stored and that the owner can
28    contact the storage facility about their belongings. The notice does not explain what

                                                      29
      _________________________________________________________________________________________________
                                              COMPLAINT
     Case 2:19-cv-06182 Document 1 Filed 07/18/19 Page 30 of 60 Page ID #:30



 1    items were seized, let alone why they were seized. And when items are summarily
 2    destroyed, rather than stored, the City provides absolutely no information about the
 3    items it destroyed.
 4          101.    When every item in an encampment is destroyed and nothing is sent to
 5    storage, which is a frequent occurrence, the City does not leave any notice that a rapid
 6    response has occurred, let alone notice that items were seized and destroyed or why.
 7    As such, individuals routinely return from work, an appointment with a housing
 8    provider, a medical appointment, or simply a trip to the bathroom, to discover that
 9    everything they own is gone. If they are lucky, a neighbor may have been present and
10    can tell them that the City seized and destroyed their belongings. If no one was
11    present for the rapid response, individuals have no way of knowing what happened to
12    their belongings, let alone an opportunity to contest the seizure or destruction.
13          102.    Even when an individual is present when their encampment is being
14    “processed,” there is no mechanism for them to contest the on-the-spot determination
15    by LA Sanitation that their belongings will be seized or destroyed. Pursuant to LAMC
16    56.11(10), individuals challenging the seizure of their property and those unwilling to
17    cooperate with the seizure or destruction of their belongings can be fined $1,000.00 or
18    face six months in jail, and LAPD officers are available to arrest anyone who
19    interferes with LA Sanitation. As a result, individuals are forced to stand and watch as
20    their belongings are sorted and, in almost every instance, thrown away. They are left
21    with no recourse whatsoever when this occurs.
22          103.    These enforcement actions are taken nearly every day in the City of Los
23    Angeles. As a result of the City’s funding allocation in July 2019, the number of
24    enforcement actions taken pursuant to LAMC 56.11 will only increase in the coming
25    months.
26    //

27    //

28    //



                                                      30
      _________________________________________________________________________________________________
                                              COMPLAINT
     Case 2:19-cv-06182 Document 1 Filed 07/18/19 Page 31 of 60 Page ID #:31



 1                         INDIVIDUAL PLAINTIFFS’ ALLEGATIONS
 2    JANET GARCIA
 3          104.    Ms. Garcia lives near the Metro Orange line in the Van Nuys
 4    neighborhood of Los Angeles. She has lived there for approximately two years, since
 5    she was evicted from her apartment just up the street from where she now lives.
 6          105.    At all times relevant to this complaint, Ms. Garcia was staying near the
 7    intersection of Aetna Street and Tyrone Avenue, an industrial area bounded on one
 8    side by the Orange line bus line and on the other side by a Los Angeles Department of
 9    Water and Power plant. She stays in the area because a number of other people who
10    are experiencing homelessness live in the area, and it is relatively out of the way. Ms.
11    Garcia shared a living area with her boyfriend, David, who had a tent directly next to
12    Ms. Garcia’s tent.
13          106.    Ms. Garcia works as a domestic cleaner, finding jobs through online
14    postings and word of mouth. Ms. Garcia must maintain her own cleaning supplies to
15    bring with her to her jobs. Ms. Garcia does not have a car and travels to these jobs on
16    her bicycle. David is good at fixing bikes and fixes bikes for people in the
17    neighborhood, so Ms. Garcia and David keep various tools and bike parts to make the
18    necessary repairs to Ms. Garcia’s and others’ bikes.
19          107.    On the morning of January 29, 2019 at approximately 8:30 a.m., LA
20    Sanitation and LAPD were deployed to the encampment to conduct a rapid response.
21    On information and belief, this rapid response was planned in advance and was part of
22    a multi-day cleanup at the encampment. It was not, however, conducted pursuant to
23    the comprehensive cleanup protocols which would have required notice of the
24    cleanup. Instead, because it was conducted as a rapid response, residents of the
25    encampment were not provided any notice that it would be occurring that day.
26          108.    At the time LA Sanitation and LAPD arrived that morning, Ms. Garcia
27    had stepped away from her tent to get ready for work. At no point prior to leaving that
28    morning had Ms. Garcia received notice that a street cleaning was imminent. There

                                                      31
      _________________________________________________________________________________________________
                                              COMPLAINT
     Case 2:19-cv-06182 Document 1 Filed 07/18/19 Page 32 of 60 Page ID #:32



 1    were no notices posted in the nearby area. Rather, on information and belief, two
 2    LAPD officers deployed as part of the cleanup crew began knocking on tents that
 3    morning, telling individuals that they had only 15 minutes to pack up their belongings.
 4    Individuals who happened to be gone in this narrow 15-minute window, like Ms.
 5    Garcia, had no opportunity to pack up their belongings.
 6          109.    While Ms. Garcia was gone, LA Sanitation workers began “processing”
 7    her tent and all of her belongings. David was present with Ms. Garcia’s tent and
 8    attempted to explain to the LAPD officers that Ms. Garcia would be returning shortly.
 9    He also attempted to move Ms. Garcia’s belongings, but he was prevented from doing
10    so.
11          110.    When Ms. Garcia returned, she found several sanitation workers
12    rummaging through her tent and saw that some of her belongings were loaded into the
13    basket of the garbage truck. Before she had left to get ready for work, her belongings
14    had been packed in bags and a trunk; when she came back, these items were strewn
15    about and were being thrown into the garbage truck.
16          111.    Ms. Garcia attempted to tell officers that the tent and belongings were her
17    property and she could remove them, but she was not permitted to take any of her
18    belongings. She was simply told that her time was up. Because Ms. Garcia had
19    previously seen officers detain individuals were trying to gather their belongings
20    during the cleanups, she feared she would be arrested if she protested any further.
21    Running late to her job that day and not being able to remove any of her belongings,
22    Ms. Garcia left. She simply could not watch her belongings being so carelessly
23    thrown away and discarded.
24          112.    Ms. Garcia lost all of her belongings that day. She had purchased brand
25    new cleaning supplies the day before, which she needed for the job she had booked.
26    On information and belief, these cleaning supplies were thrown away because,
27    pursuant to the 56.11 Protocols, these items were deemed “hazards” and pursuant to
28


                                                      32
      _________________________________________________________________________________________________
                                              COMPLAINT
     Case 2:19-cv-06182 Document 1 Filed 07/18/19 Page 33 of 60 Page ID #:33



 1    LAMC 56.11, could be summarily destroyed as “an immediate threat to the health and
 2    safety of the public.”
 3          113.    Among the items that were thrown away that day was a small, portable
 4    “Shark” vacuum cleaner, a powerful vacuum Ms. Garcia lovingly referred to as her
 5    “baby shark,” which she took with her to her various cleaning jobs. Ms. Garcia also
 6    lost other electronics. David informed LAPD that one of the baskets they had taken
 7    and loaded into the garbage truck had a laptop, but he was ignored and the laptop was
 8    destroyed. Moreover, Ms. Garcia lost her clothes, shoes, blankets, bike repair tools,
 9    and her tent. She was not provided any notice about the cleanup before it occurred,
10    and after her belongings were destroyed, she received no notice about the destruction,
11    let alone an opportunity to challenge LA Sanitation’s determinations about her
12    belongings.
13          114.    After the rapid response on January 29, 2019, Ms. Garcia struggled to
14    replace her belongings, only to lose many of the items again on April 29, 2019. That
15    time, LA Sanitation and law enforcement returned to the encampment as part of a
16    noticed cleanup. Ms. Garcia’s neighbors had asked her to watch their belongings so
17    they could go with outreach workers—one to sign up for unemployment benefits, and
18    the other to obtain a new identification card. While they were gone. LA Sanitation
19    came to conduct the cleanup. Ms. Garcia attempted to move both her belongings and
20    her neighbors’ belongings during the allotted time, but was unable to do so, and many
21    of her belongings and her neighbors’ belongings were seized and destroyed.
22          115.    Ms. Garcia has also lost property at the hands of the City on other
23    occasions. Each time Ms. Garcia’s encampment is “processed” and her belongings are
24    thrown away, she has to rebuild—find a new tent, blankets, and clothing, replace her
25    ID, and buy new cleaning supplies.
26          116.    Since the April 29, 2019 cleanup, Ms. Garcia has slowly been replacing
27    her lost items, but the process of having to repeatedly replace all of her belongs has
28    taken a toll on Ms. Garcia. These rapid responses are particularly difficult for Ms.

                                                      33
      _________________________________________________________________________________________________
                                              COMPLAINT
     Case 2:19-cv-06182 Document 1 Filed 07/18/19 Page 34 of 60 Page ID #:34



 1    Garcia. Because she works, she cannot stay with her belongings all day long, yet she
 2    cannot plan for or anticipate the cleanups. As a result, Ms. Garcia has lost cleaning
 3    jobs because she has had to suddenly move her belongings out of the way of the
 4    cleanup. And when she does leave for a cleaning job, she has no way of knowing
 5    whether her property will still be there when she returns from work. These sweeps
 6    leave her feeling that she has an impossible choice: either lose her job or lose all of
 7    her belongings.
 8    JANE ZEPEDA AND MIRIAM ZAMORA
 9          117.    Plaintiffs Jane Zepeda and Miriam Zamora are homeless and live in the
10    Koreatown neighborhood of Los Angeles. Both Ms. Zepeda and Ms. Zamora have
11    lived in Los Angeles most of their lives and have family here. Until February 5, 2019,
12    Ms. Zepeda and Ms. Zamora lived in an apartment in Koreatown. The family was
13    evicted and has been living on the streets of Koreatown near their old apartment ever
14    since.
15          118.    Currently, Ms. Zepeda and Ms. Zamora stay in a tent on a residential
16    street, and they did so at all times relevant to this complaint. Since they have become
17    homeless, it has been difficult for Ms. Zepeda and Ms. Zamora to find work. Without
18    any steady income, Ms. Zepeda and Ms. Zamora have been unable to find an
19    apartment that is affordable anywhere in Los Angeles, so they remain in Koreatown
20    because it is the neighborhood where they have lived for years, and it is close to a
21    support system of friends, family members, and neighbors who help look after them.
22    Ms. Zepeda’s uncle also lives in a tent close by, and they are able to visit with him
23    frequently.
24          119.    Living on the streets, they have limited access to restrooms, and there are
25    no dumpsters or trashcans near where they stay. Ms. Zepeda and Ms. Zamora attempt
26    to keep their area as clean as possible, including cleaning up trash left on the sidewalk
27    by other people who walk by and dump trash where they are living. They do laundry
28    at a laundromat one block away to keep their clothing clean.

                                                      34
      _________________________________________________________________________________________________
                                              COMPLAINT
     Case 2:19-cv-06182 Document 1 Filed 07/18/19 Page 35 of 60 Page ID #:35



 1          120.    On March 21, 2019, Ms. Zamora and Ms. Zepeda were living near the
 2    northeast corner of 6th and Ardmore, along with other people experiencing
 3    homelessness. There were approximately five other tents on their block, including the
 4    tent belonging to Ms. Zepeda’s uncle. They chose that spot because the sidewalk is
 5    wide, and it was easy to ensure they were not blocking the sidewalks. It is also one of
 6    the few locations where there is shade in the area.
 7          121.    On the morning of March 21, 2019, LA Sanitation and LAPD arrived to
 8    conduct an unnoticed rapid response. When they arrived, they handed Ms. Zepeda
 9    and Ms. Zamora a single clear trash bag. They were instructed that they could take
10    only what they could fit in the bag. Anything else would be destroyed.
11          122.    Ms. Zepeda and Ms. Zamora worked frantically to fit their belongings
12    into the single trash bag in the allotted time. Because they had only 15 minutes, all
13    they could do was shove what they could grab into the bag, which was quickly filled
14    with two sleeping bags and some blankets.
15          123.    Among the belongings Ms. Zepeda and Ms. Zamora had with them on the
16    street was a wooden chest that was approximately two feet by three feet by two feet.
17    Inside the chest, they kept personal hygiene items, electronics, and important
18    documents, like their social security cards, birth certificates, Ms. Zepeda’s
19    identification card, and documents related to Ms. Zamora’s family. The chest was in
20    good condition, and it kept their personal items safe and clean.
21          124.    The chest would not have fit in the trash bag with their bedding, and even
22    on its own, it likely would have ripped the bag, so Ms. Zepeda and Ms. Zamora
23    attempted to take out the contents of the chest and move them into the trash bag. They
24    managed to fit some hygiene items and electronics into the bag, but before they could
25    grab the remaining items from the chest, they were instructed that their time was up.
26    Ms. Zepeda and Ms. Zamora were forced to leave the rest of the contents of the chest
27    and all of their other belongings behind.
28


                                                      35
      _________________________________________________________________________________________________
                                              COMPLAINT
     Case 2:19-cv-06182 Document 1 Filed 07/18/19 Page 36 of 60 Page ID #:36



 1          125.    Thereafter, LAPD officers put yellow caution tape up around the area.
 2    Ms. Zepeda and Ms. Zamora watched as sanitation workers pulled items from their
 3    tent and threw them into the back of a garbage truck. Among the items that were
 4    destroyed was their wooden chest. A few minutes later, Ms. Zepeda and Ms. Zamora
 5    witnessed sanitation workers throw their tent and the rest of their belongings into the
 6    back of the garbage truck, including the chest, tarps they used to protect themselves
 7    and their belongings from the rain, their tent, other blankets, and some of their
 8    clothing.
 9          126.    All of the items that were thrown away were clean and in good condition.
10    The tent was less than seven weeks old. The blankets had been regularly laundered, as
11    had their clothing. Before it was thrown in the back of the trash truck and crushed, the
12    wooden chest was clean and sturdy.
13          127.    Ms. Zepeda and Ms. Zamora had no warning prior to LA Sanitation’s
14    arrival that that such an action would occur. Upon information and belief, the City
15    gave no advance notice, written or otherwise, to the residents at 6th and Ardmore prior
16    to the March 21, 2019 cleanup.
17          128.    Nor were Ms. Zepeda and Ms. Zamora provided any notice regarding
18    their belongings after the action was completed. They were not given an inventory of
19    any of the items that were destroyed or a justification for their destruction. Instead,
20    after LA Sanitation finished crushing their belongings, LA Sanitation simply drove
21    away.
22          129.    Because their tent was destroyed, Ms. Zepeda and Ms. Zamora had to
23    share a small tent with Ms. Zepeda’s uncle, who also lost his bedding during the same
24    rapid response. On or about March 28, 2019, a member of Ktown for All provided
25    Ms. Zepeda and Ms. Zamora with a new tent. Other items like Ms. Zepeda’s
26    identification, have been much more difficult to replace.
27
28


                                                      36
      _________________________________________________________________________________________________
                                              COMPLAINT
     Case 2:19-cv-06182 Document 1 Filed 07/18/19 Page 37 of 60 Page ID #:37



 1          130.    After a second sweep in the same area a few days later, Ms. Zepeda and
 2    Ms. Zamora moved a few blocks away, where they continued to experience rapid
 3    responses by the City.
 4          131.    On June 11, 2019, LA Sanitation once again threw Ms. Zepeda and Ms.
 5    Zamora’s tent and its contents into a garbage truck. Among the belongings that were
 6    thrown away were freshly cleaned clothing and a mirror that LA Sanitation workers
 7    broke while processing their tent. As a part of the June 11 rapid response, LA
 8    Sanitation workers also threw out items that Ms. Zepeda and Ms. Zamora kept just
 9    outside of their tent including tools they use to repair bikes, hygiene items, canned
10    food, and cleaning supplies and tools that they used to keep their area clean.
11          132.    As a result of these actions, Ms. Zamora and Ms. Zepeda have had a
12    difficult time leaving the place where they live. One of them tries to stay with their
13    belongings at all times, but this also means that Ms. Zepeda and Ms. Zamora are
14    exposed to the elements—first the rain in May and now the heat. This has made it
15    difficult to look for work. In addition, even if they do find work, they are concerned
16    that they will lose their work uniforms or equipment in the next unannounced cleanup.
17    All of this makes it difficult for them to even imagine moving out of homelessness.
18    ALI EL-BEY
19          133.    Ali El-Bey has been homeless for approximately four years and currently
20    stays in the Koreatown neighborhood of Los Angeles. He does not stay in one
21    particular location for long, because he experiences frequent harassment from
22    neighbors and law enforcement officers. He also suffers from mental health issues,
23    and does not like to be around other people. As a result, he moves from location to
24    location, but generally stays within the boundaries of Koreatown.
25          134.    On or about January 10, 2019, Mr. El-Bey was staying on the corner of
26    6th and Alexandria. He has been staying there for approximately four to five days
27    prior to January 10, 2019. He had a tent, which was wet because he had washed it the
28


                                                      37
      _________________________________________________________________________________________________
                                              COMPLAINT
     Case 2:19-cv-06182 Document 1 Filed 07/18/19 Page 38 of 60 Page ID #:38



 1    day before, and it had not dried, but it was otherwise in good condition and clean, and
 2    his belongings were packed inside the tent.
 3          135.    That morning, several LAPD patrol cars began circling the block. The
 4    officers did not make any announcements or provide warnings about an imminent
 5    cleanup in the area. Nevertheless, the patrol cars were soon followed by an LA
 6    Sanitation truck, which parked near Mr. El-Bey.
 7          136.    Two LAPD officers approached Mr. El-Bey and instructed him that he
 8    would need to pack up his belongings and that he had ten minutes to do so. They did
 9    not inform Mr. El-Bey why he needed to move his belongings from their present
10    location or where he was expected to go; they simply instructed him to pack up and
11    move.
12          137.    Mr. El-Bey struggled to pack up his belongings into a suitcase and a cart,
13    in an attempt to comply with the officers’ orders in the allotted time. A passer-by
14    stopped to help Mr. El-Bey move some of his belongings.
15          138.    After ten minutes, the officers informed Mr. El-Bey that his time was up.
16    Mr. El-Bey was not permitted to pack up his tent or the remainder of the items in the
17    tent, including his medication, government-issued identification card, clothing, and
18    blankets. When he requested additional time to remove his ID, medication, and his
19    tent, he was threatened with arrest.
20          139.    After Mr. El-Bey was informed he could not retrieve his tent or any
21    additional items, sanitation workers packed up his tent with the remainder of his
22    belongings inside, and threw it into the back of the garbage truck.
23          140.    When it was destroyed, Mr. El-Bey’s tent was clean and in good
24    condition, but it was wet because he had cleaned it the day before and it had not yet
25    dried. On information and belief, the tent was destroyed because it was wet and
26    therefore could potentially become moldy if it was stored by the City. Because it was
27    determined that the tent could not be stored, Mr. El-Bey had to watch LA Sanitation
28    workers throw the tent into a garbage truck. Neither the LAPD officers nor the

                                                      38
      _________________________________________________________________________________________________
                                              COMPLAINT
     Case 2:19-cv-06182 Document 1 Filed 07/18/19 Page 39 of 60 Page ID #:39



 1    sanitation workers offered to store Mr. El-Bey’s property; they simply threw all of his
 2    belongings into the trash.
 3          141.    Along with his tent, Mr. El-Bey lost his state-issued ID, prescription
 4    medications for mental health treatment, health services card, social security card,
 5    information concerning obtaining welfare benefits, blankets, clothes, and shoes.
 6          142.    This is not the first or last time Mr. El-Bey has lost his belongings due to
 7    enforcement of LAMC 56.11. On or about June 4, 2019, Mr. El-Bey was staying near
 8    the intersection of Oakwood and Western in Koreatown. That morning, he put his tent
 9    down and left most of his belongings on the sidewalk while he went across the street
10    to do laundry in a laundromat. While he was doing laundry, Mr. El-Bey saw LA
11    Sanitation workers throwing his belongings into a garbage truck.
12          143.    When Mr. El-Bey saw sanitation workers going through his belongings,
13    he attempted to save some of what remained. He was told that his belongings were
14    being taken because they had been left unsupervised and that they had to throw his
15    property away for “safety” reasons. LA Sanitation ultimately allowed him to keep
16    some of what had not yet been thrown out, but sanitation workers took and destroyed
17    the poles from Mr. El-Bey’s tent, several carts that Mr. El-Bey used to help move his
18    belongings from location to location, and the contents of those carts, including a bag
19    that contained his medication, shoes, and some blankets.
20    JAMES HAUGABROOK
21          144.    James Haugabrook is a 50 year old resident of the South Central
22    neighborhood of Los Angeles, where he grew up and has spent most of his life. Mr.
23    Haugabrook is a veteran of the United States military. He has been homeless and
24    lived on the streets for the past two years.
25         145.     For the past four to six months, Mr. Haugabrook has stayed a few blocks
26    away from the the 110 freeway in South Los Angeles. He stays in this location
27    because the sidewalk is wide, and he is able to keep his belongings out of the way of
28    pedestrians. It is also shaded and next to an empty lot owned by the City, and it is

                                                      39
      _________________________________________________________________________________________________
                                              COMPLAINT
     Case 2:19-cv-06182 Document 1 Filed 07/18/19 Page 40 of 60 Page ID #:40



 1    quieter than other areas where he has stayed in the past. Mr. Haugabrook works hard
 2    to keep his area neat and clean.
 3         146.     Despite his efforts to keep the area clean and sidewalks passable, Mr.
 4    Haugabrook has repeatedly been subjected to a number of rapid responses by LA
 5    Sanitation and the LAPD, resulting in the loss of many of his belongings.
 6         147.     On or about March 2019, LA Sanitation and LAPD came to Mr.
 7    Haugabrook’s tent to conduct a rapid response. He had no advance notice that they
 8    would be conducting the cleanup that day.
 9         148.     When LA Sanitation and LAPD arrived on the scene, they gave Mr.
10    Haugabrook a trash bag and told him he had 15 minutes to pack his belongings and
11    move them out of the way. While Mr. Haugabrook was still in the process of packing
12    up his belongings, LA Sanitation began processing the encampment and throwing
13    away his belongings. Among the items that LA Sanitation threw away was a
14    backpack, which contained medication and other items he needed to survive.
15         149.     About a month later, Mr. Haugabrook was with his belongings when LA
16    Sanitation came to his tent. This time, they were there to collect Bulky Items. Mr.
17    Haugabrook had a small plastic lawn chair that he sat in during the day and a second
18    dining room chair in his tent. LA Sanitation confiscated both chairs as Bulky Items
19    and immediately threw them away. Although Mr. Haugabrook needed the chairs to
20    rest during the day and he disagreed with the determination that the items were
21    “bulky,” he did not fight with the sanitation workers because he did not want to get
22    arrested for refusing to cooperate with city workers.
23         150.     On yet another occasion, Mr. Haugabrook had left his belongings for a
24    short period of time. When he returned, all of his belongings, including his tent and
25    other items were gone. His neighbors had been present for the cleanup and informed
26    him that city workers threw his belongings in the back of a garbage truck. He saw a
27    notice posted nearby, indicating that the City had seized and stored some items in a
28    storage facility in downtown Los Angeles, but the notice had no information about

                                                      40
      _________________________________________________________________________________________________
                                              COMPLAINT
     Case 2:19-cv-06182 Document 1 Filed 07/18/19 Page 41 of 60 Page ID #:41



 1    what items were stored. Mr. Haugabrook did not have a reliable phone to call the
 2    number to find out if any of the items that had been stored were his, and he did not
 3    have reliable way to go to the City’s storage facility in Skid Row and bring his
 4    belongings back if the City had stored them. As a result, he was not able to contact
 5    the City to determine if any of his belongings were stored, and he lost all of his
 6    belongings.
 7         151.     Since LA Sanitation took his tent, Mr. Haugabrook has not had a proper
 8    tent to use as shelter. He has only the canvas from another tent that someone gave
 9    him, which lacks proper tent poles. Therefore, he has to tie the canvas to the fence
10    and prop the rest of it up with items he has found on the street. On at least one
11    occasion, LA Sanitation has seized the items he has used to prop up the tent because
12    the items were “bulky.”
13         152.     The constant threat of rapid responses makes it difficult for Mr.
14    Haugabrook to leave his belongings during the day. On or about June 24, 2019, LA
15    Sanitation conducted another unannounced rapid response where Mr. Haugabrook
16    lives. This time, Mr. Haugabrook was present, and LA Sanitation did not seize his
17    belongings. However, his neighbors were not present, and LA Sanitation seized and
18    destroyed all of their belongings, even though Mr. Haugabrook was present and knew
19    who owned the belongings.
20         153.     Knowing that he could lose his belongings at any time has made it
21    difficult for Mr. Haugabrook to leave his encampment. He currently has a Section 8
22    voucher, issued by the Housing Authority. Finding a landlord to accept the voucher is
23    already incredibly difficult, but because of the sweeps and the need to stay with his
24    belongings, Mr. Haugabrook has found it even more difficult to search for an
25    apartment that will accept the voucher. He is constantly concerned that he will leave
26    and return to find that all of his belongings have been taken and destroyed.
27
28


                                                      41
      _________________________________________________________________________________________________
                                              COMPLAINT
     Case 2:19-cv-06182 Document 1 Filed 07/18/19 Page 42 of 60 Page ID #:42



 1    PETE DIOCSON JR.
 2          154.    Pete Diocson Jr. was born and raised in Carson, California and at all
 3    times relevant to this complaint, lived in the Harbor City area of Los Angeles, where
 4    he had been staying for the past four or five years.
 5          155.    On April 24, 2019, the City conducted a noticed cleanup of a homeless
 6    encampment on Lomita and McCoy in the Harbor City neighborhood of Los Angeles.
 7    That morning, Mr. Diocson was at the encampment.
 8          156.    The City posted notices about the cleanup, and Mr. Diocson was aware
 9    that it would be taking place that day. In anticipation of the cleanup, Mr. Diocson
10    brought his dog Bella to stay with his ex-girlfriend, who does not live in the
11    encampment. He knew that cleanups could be extremely chaotic, and he was worried
12    that Bella would be scared by all the commotion.
13          157.    On the morning of the cleanup, Mr. Diocson packed up his belongings to
14    move out of the area, including his tent and other possessions. Among his belongings
15    was a medium-sized wire kennel for Bella, which he kept in his tent and used to keep
16    her secure at night.
17          158.    As Mr. Diocson attempted to remove his belongings from the area,
18    including Bella’s kennel, he was stopped by LAPD Officer Lopez, who, on
19    information and belief, is a member of the South HOPE team. Officer Lopez
20    informed Mr. Diocson that Bella’s kennel was a Bulky Item, and that he could not take
21    it with him. He had to leave it behind.
22          159.    Although Mr. Diocson did not realize that the kennel would be
23    considered a Bulky Item or agree with the determination that it was a Bulky Item, he
24    was afraid to challenge the LAPD officer. Mr. Diocson had seen other individuals
25    arrested by LAPD officers when they tried to challenge sanitation workers’
26    determinations about what items would be thrown away. Because he feared arrest, he
27    left the kennel behind. He moved around the corner with the rest of his neighbors to
28    wait for the cleanup to finish.

                                                      42
      _________________________________________________________________________________________________
                                              COMPLAINT
     Case 2:19-cv-06182 Document 1 Filed 07/18/19 Page 43 of 60 Page ID #:43



 1          160.    Approximately two hours later, the kennel was crushed by an LA
 2    Sanitation bulldozer and thrown away.
 3          161.    After Mr. Diocson’s kennel for Bella was taken and destroyed, he was
 4    constantly worried that Bella would get loose and run into traffic. He had difficulty
 5    sleeping because he did not have the peace of mind he had when Bella was secure in
 6    the kennel at night. A friend helped him get another kennel to replace the one that was
 7    taken, but he now he is worried that this one will be taken and destroyed as well.
 8    MARQUIS ASHLEY
 9          162.    Marquis Ashley is an unhoused resident of the Harbor City neighborhood
10    of Los Angeles. He has lived in and around Harbor City for most of his life. He
11    currently lives at the homeless encampment on Lomita Boulevard. Mr. Ashley is
12    creative and likes to work with his hands. He is currently going to welding school,
13    and he hopes that this will help him get a job and permanent housing. During his
14    spare time, he often finds items that have been discarded and repurposes them into
15    useful items to use on the street. For example, he has made carts to move his
16    belongings. Mr. Ashley constructed one cart out of old found objects and wheelchair
17    wheels, and he attached it to his bicycle to help him move his belongings.
18         163.     On May 21, 2019, LA Sanitation conducted a noticed cleanup at Lomita
19    and McCoy in Harbor City. Although Mr. Ashley was present at the encampment that
20    morning, he did not see any signs indicating that the cleanup would take place that
21    day, so he was unaware that LA Sanitation would be conducting the cleanup.
22         164.     When LA Sanitation arrived, sanitation workers and LAPD officers gave
23    residents a short window of time to pack up their belongings and move from the area.
24    A sanitation worker gave Mr. Ashley a trash bag for his belongings, which he filled up
25    with his tent and other items he needed to survive. He was instructed to leave the area
26    with his belongings.
27
28


                                                      43
      _________________________________________________________________________________________________
                                              COMPLAINT
     Case 2:19-cv-06182 Document 1 Filed 07/18/19 Page 44 of 60 Page ID #:44



 1         165.     Mr. Ashley packed up what he could fit in the trash bag and piled it onto
 2    his homemade cart. He also had another handmade cart in need of repairs, which he
 3    piled on top of his belongings.
 4         166.     As he was attempting comply with LA Sanitation’s instructions to
 5    remove his belongings from the area, a sanitation worker stopped him and informed
 6    him that the cart attached to his bicycle and the second cart were Bulky Items. He was
 7    therefore not allowed to take them with him. He was not given any explanation why
 8    the carts were considered Bulky Items. Nor was he provided any opportunity to
 9    challenge this determination.
10         167.     Although Mr. Ashley disagreed that the items were “bulky,” and he knew
11    that he relied on the carts to move his belongings, he did not feel he could challenge
12    LA Sanitation’s determination. Indeed, an LAPD officer who was present at the
13    cleanup had informed Mr. Ashley that, if he did not want to go to jail, he would have
14    to hurry up and move from the area. Because Mr. Ashley did not want to go to jail
15    and did not feel as though he could challenge the LA Sanitation worker’s order to
16    surrender the carts, he left the carts behind. He knew from watching past cleanups that
17    if he left the items behind, they would be destroyed.
18         168.     Without the cart he used to transport his belongings, Mr. Ashley was
19    forced to drag the rest of his belongings outside of the area that had been cordoned off
20    by LAPD officers.
21         169.     After LA Sanitation completed the cleanup and the LAPD officers
22    removed the yellow caution tape, Mr. Ashley was able to drag his belongings back to
23    the area where he lives. His carts were nowhere to be found.
24         170.     Following the cleanup, Mr. Ashley managed to construct another cart
25    similar to the ones that were seized and destroyed. Although the cart is incredibly
26    useful, he is now concerned it too will be seized and destroyed as a Bulky Item.
27
28


                                                      44
      _________________________________________________________________________________________________
                                              COMPLAINT
     Case 2:19-cv-06182 Document 1 Filed 07/18/19 Page 45 of 60 Page ID #:45



 1                                FIRST CAUSE OF ACTION
 2                       Right to Be Secure From Unreasonable Seizures
                             42 U.S.C. § 1983 – Fourth Amendment
 3                                      (Facial Challenge)
 4
            171.    Plaintiffs reallege and incorporate the allegations set forth in the
 5
      preceding paragraphs as though fully set forth here.
 6
            172.    As written, Section 3(h) of LAMC 56.11 permits the City to immediately
 7
      seize any items the City deems “bulky.” LAMC 56.11 does not require the City to
 8
      seek a warrant prior to the seizure of an item it determines is “bulky,” nor must the
 9
      City determine that an exception to the warrant requirement applies, such that
10
      probable cause exists to seize the item. As such, LAMC 56.11 as written violates the
11
      United States Constitution because the seizure of an item based solely on the size of
12
      the item, without a warrant or probable cause, is unreasonable and contrary to the
13
      Fourth Amendment of the U.S. Constitution, as applied to the states by the Fourteenth
14
      Amendment to the U.S. Constitution and 42 U.S.C. § 1983.
15
            173.    In addition to allowing the warrantless seizure of Bulky Items, as written,
16
      Section 3(h) of LAMC 56.11 explicitly permits the City to immediately destroy any
17
      items the City deems “bulky.” LAMC 56.11 does not require the City to seek a
18
      warrant prior to the destruction of an item it determines is “bulky,” nor must the City
19
      determine that an exception to the warrant requirement applies, such that probable
20
      cause exists to immediately destroy the item. As such, LAMC 56.11 as written
21
      violates the U.S. Constitution because the destruction of an item based solely on the
22
      size of the item, without a warrant or probable cause, is unreasonable and contrary to
23
      the Fourth Amendment of the U.S. Constitution, as applied to the states by the
24
      Fourteenth Amendment to the U.S. Constitution and 42 U.S.C. § 1983.
25
            174.    Further, as written, LAMC 56.11(10)(d) allows the Defendant and its
26
      employees and agents to arrest and prosecute anyone who interferes with the seizure
27
      or destruction of an item, even though the seizure or destruction of that item may
28
      violate the Fourth Amendment of the U.S. Constitution, as applied to the states by the
                                                      45
      _________________________________________________________________________________________________
                                              COMPLAINT
     Case 2:19-cv-06182 Document 1 Filed 07/18/19 Page 46 of 60 Page ID #:46



 1    Fourteenth Amendment to the U.S. Constitution. This provision, which prohibits an
 2    individual from interfering with a constitutionally impermissible seizure, is
 3    unconstitutional under the Fourth Amendment of the U.S. Constitution, as applied to
 4    the states by the Fourteenth Amendment to the U.S. Constitution and 42 U.S.C.
 5    § 1983.
 6          175.    Defendant has and will continue to spend municipal taxes paid by
 7    Plaintiffs into the General Fund on the enforcement of LAMC 56.11.
 8          176.    As a direct and proximate consequence of the acts of Defendant’s agents
 9    and employees, Plaintiffs have suffered and continue to suffer injury and loss.
10    Plaintiffs are entitled to compensatory damages for the loss of and damage to property
11    and other injuries to their persons that resulted from the violation of their Fourth
12    Amendment and analogous state constitutional rights.
13                               SECOND CAUSE OF ACTION
14                       Right to Be Secure From Unreasonable Seizures
                             42 U.S.C. § 1983 – Fourth Amendment
15
            177.    Plaintiffs re-allege and incorporate the allegations set forth in the
16
      preceding paragraphs as though fully set forth here.
17
            178.    Plaintiffs have a vested interest in their property pursuant to the U.S. and
18
      California Constitution and statutory law. Defendant and its employees and agents
19
      violated Plaintiffs’ Fourth Amendment right to be free from unreasonable seizure of
20
      their property by confiscating Plaintiffs’ property without a warrant and without
21
      probable cause. Defendant and its employees and agents further violated Plaintiffs’
22
      Fourth Amendment right to be free from unreasonable seizure when it summarily
23
      destroyed these items, without a warrant and without probable cause. These unlawful
24
      actions were done with the specific intent to deprive Plaintiffs of their constitutional
25
      right to be secure in their property.
26
            179.    Plaintiffs are informed and believe that the acts of the Defendant and its
27
      employees and agents were intentional in failing to protect and preserve Plaintiffs’
28
      property and that, at a minimum, Defendant and its employees and agents were
                                                      46
      _________________________________________________________________________________________________
                                              COMPLAINT
     Case 2:19-cv-06182 Document 1 Filed 07/18/19 Page 47 of 60 Page ID #:47



 1    deliberately indifferent to the likely consequence that the property would destroyed
 2    unlawfully, even though the right at issue was well-established at the time of the
 3    seizure and destruction.
 4          180.    Defendant’s and its employees’ and agents’ actions were taken pursuant
 5    to Defendant’s policies, patterns, and/or customs of seizing and destroying homeless
 6    individuals’ property without a valid warrant or probable cause.
 7          181.    These policies, patterns, and/or customs are unreasonable and contrary to
 8    the Fourth Amendment of the U.S. Constitution, as applied to the states by the
 9    Fourteenth Amendment to the U.S. Constitution and 42 U.S.C. § 1983.
10          182.    To the extent Defendant and its employees and agents’ actions were taken
11    pursuant to LAMC 56.11 and the 56.11 Standard Operating Protocols, these policies
12    and practices as applied to Plaintiffs are unreasonable and contrary to the Fourth
13    Amendment of the U.S. Constitution, as applied to the states by the Fourteenth
14    Amendment to the U.S. Constitution and 42 U.S.C. § 1983.
15          183.    Defendant has and will continue to spend municipal taxes paid by
16    Plaintiffs into the General Fund on the enforcement of LAMC 56.11.
17          184.    As a direct and proximate consequence of the acts of Defendant’s agents
18    and employees, Plaintiffs have suffered and continue to suffer injury and loss.
19    Plaintiffs are entitled to compensatory damages for the loss of and damage to property
20    and other injuries to their persons that resulted from the violation of their Fourth
21    Amendment and analogous state constitutional rights.
22                                 THIRD CAUSE OF ACTION
23                                       Void for Vagueness
                             42 U.S.C. § 1983 – Fourteenth Amendment
24
25          185.    Plaintiffs re-allege and incorporate the allegations set forth in the
26    preceding paragraphs as though fully set forth here.
27          186.    As written, LAMC 56.11 is void for vagueness under the Fourteenth
28    Amendment of the U.S. Constitution because it fails to define the terms Bulky Item

                                                      47
      _________________________________________________________________________________________________
                                              COMPLAINT
     Case 2:19-cv-06182 Document 1 Filed 07/18/19 Page 48 of 60 Page ID #:48



 1    with sufficient precession, which encourages and has resulted in arbitrary and
 2    discriminatory enforcement by the City against Plaintiffs. It also fails to provide
 3    Plaintiffs with fair notice of what items the City makes illegal for Plaintiffs to have
 4    with them in public spaces.
 5          187.    LAMC 56.11 is also void for vagueness because it fails to define the term
 6    Excess Personal Property with sufficient precision, which encourages and has resulted
 7    in arbitrary and discriminatory enforcement by the City against Plaintiffs. It also fails
 8    to provide Plaintiffs with fair notice of what items the City makes illegal for Plaintiffs
 9    to have with them in public spaces.
10          188.    LAMC 56.11 is also void for vagueness because, through the 56.11
11    Protocols, Defendant has defined the term “immediate threat to the health and safety
12    of the public” so broadly as to render the phrase meaningless, leaving officers with
13    unfettered discretion to enforce the ordinance, resulting in arbitrary and discriminatory
14    enforcement by the City against Plaintiffs. It also fails to provide Plaintiffs with fair
15    notice of what items the City makes illegal for Plaintiffs to have with them in public
16    spaces.
17          189.    Relying on the vague ordinance, the City has seized Plaintiffs’ property
18    and in many instances alleged herein, immediately destroyed their property.
19          190.    Plaintiffs fear arrest if they interfere or even protest the arbitrary
20    decision-making by Defendant regarding their personal property, even though these
21    decisions have and will continue to result in the permanent loss of these items.
22          191.    Defendant has and will continue to spend municipal taxes paid by
23    Plaintiffs into the General Fund on the enforcement of LAMC 56.11.
24          192.    As a direct and proximate consequence of the acts of Defendant’s agents
25    and employees, Plaintiffs have suffered and continue to suffer injury and loss.
26    Plaintiffs are entitled to compensatory damages for the loss of and damage to property
27    and other injuries to their persons that resulted from the violation of their Fourteenth
28    Amendment rights.

                                                      48
      _________________________________________________________________________________________________
                                              COMPLAINT
     Case 2:19-cv-06182 Document 1 Filed 07/18/19 Page 49 of 60 Page ID #:49



 1                                FOURTH CAUSE OF ACTION
 2                                  Right to Due Process of Law
                             42 U.S.C. § 1983 – Fourteenth Amendment
 3                                       (Facial Challenge)
 4
            193.    Plaintiffs re-allege and incorporate the allegations set forth in the
 5
      preceding paragraphs as though fully set forth here.
 6
            194.    As written, Section 3(h) of LAMC 56.11 permits the Defendant to
 7
      immediately seize any items Defendant deems “bulky.” LAMC 56.11 does not
 8
      require Defendant to provide any notice or opportunity to be heard before or after the
 9
      items are seized. The provision also allows Defendant to permanently deprive
10
      Plaintiffs of their property by immediately destroying their belongings without any
11
      notice or opportunity to be heard. As such, LAMC 56.11 as written violates the
12
      United States Constitution because the seizure of an item without any due process,
13
      including adequate notice and an opportunity to be heard, violates the Fourteenth
14
      Amendment to the U.S. Constitution and 42 U.S.C. § 1983.
15
            195.    Defendant has and will continue to spend municipal taxes paid by
16
      Plaintiffs into the General Fund on the enforcement of LAMC 56.11.
17
            196.    As a direct and proximate consequence of the acts of Defendant’s agents
18
      and employees, Plaintiffs have suffered and continue to suffer injury and loss.
19
      Plaintiffs are entitled to compensatory damages for the loss of and damage to property
20
      and other injuries to their persons that resulted from the violation of their Fourteenth
21
      Amendment rights.
22
                                   FIFTH CAUSE OF ACTION
23
                                    Right to Due Process of Law
24                           42 U.S.C. § 1983 – Fourteenth Amendment
25
            197.    Plaintiffs re-allege and incorporate the allegations set forth in the
26
      preceding paragraphs as though fully set forth here.
27
            198.    Plaintiffs have a vested interest in their property pursuant to the U.S. and
28
      California Constitution and statutory law. Defendant and its employees and agents
                                                      49
      _________________________________________________________________________________________________
                                              COMPLAINT
     Case 2:19-cv-06182 Document 1 Filed 07/18/19 Page 50 of 60 Page ID #:50



 1    violated Plaintiffs’ Fourteenth Amendment right to due process of law by seizing and
 2    destroying their property without adequate notice and opportunity to be heard prior to
 3    depriving Plaintiffs of their property. Defendant and its employees and agents further
 4    violated Plaintiffs’ Fourteenth Amendment right to due process of law by destroying
 5    their property without adequate notice and opportunity to be heard prior to
 6    permanently depriving Plaintiffs of their property by immediately destroying their
 7    belongings. These unlawful actions were done with the specific intent to deprive
 8    Plaintiffs of their constitutional right to due process of law.
 9            199.   Plaintiffs are informed and believe that the acts of the Defendant and its
10    employees and agents were intentional in failing to protect and preserve Plaintiffs’
11    property and that, at a minimum, Defendant and its employees and agents were
12    deliberately indifferent to the likely consequence that the property would be seized
13    and destroyed unlawfully, even though the right at issue was well-established at the
14    time.
15            200.   Defendant’s and its employees’ and agents’ actions were taken pursuant
16    to Defendant’s policies, patterns and/or customs of seizing and destroying homeless
17    individuals’ property without adequate notice and opportunity to be heard prior to
18    being deprived of their property. These policies, patterns, and/or customs are contrary
19    to the Fourteenth Amendment of the U.S. Constitution and 42 U.S.C. § 1983.
20            201.   To the extent Defendant’s and its employees’ and agents’ actions were
21    taken pursuant to Los Angeles Municipal Code 56.11 and the 56.11 Standard
22    Operating Protocols, these policies and practices as applied to Plaintiffs violate the
23    Fourteenth Amendment of the U.S. Constitution and 42 U.S.C. § 1983.
24            202.   Defendant has and will continue to spend municipal taxes paid by
25    Plaintiffs into the General Fund on the enforcement of LAMC 56.11.
26            203.   As a direct and proximate consequence of the acts of Defendant’s agents
27    and employees, Plaintiffs have suffered and continue to suffer injury and loss.
28    Plaintiffs are entitled to compensatory damages for the loss of and damage to property

                                                      50
      _________________________________________________________________________________________________
                                              COMPLAINT
     Case 2:19-cv-06182 Document 1 Filed 07/18/19 Page 51 of 60 Page ID #:51



 1    and other injuries to their persons that resulted from the violation of their Fourteenth
 2    Amendment rights.
 3                                  SIXTH CAUSE OF ACTION
 4                                Violation of Bane Civil Rights Act
                                         Cal. Civ. Code § 52.1
 5                                       (Plaintiff Ali El-Bey)
 6
            204.    Plaintiff realleges and incorporates the allegations set forth in the
 7
      proceeding paragraphs as though fully set forth herein.
 8
            205.    Defendant’s agents and employees have used arrests, threats of arrest and
 9
      intimidation to interfere with Plaintiff’s right to maintain his personal possessions as
10
      secured by the Constitution of the United States, the Constitution of the State of
11
      California, and the statutory laws of the State of California.
12
             206. As a direct and proximate consequence of the acts of Defendant’s agents
13
      and employees, Plaintiff has suffered and continues to suffer injury and loss. Plaintiff
14
      is entitled to statutory and compensatory damages for the loss of and damage to
15
      property, violation of constitutional and statutory rights, and other injuries to his
16
      person that resulted from the violation of his rights.
17
                                        PRAYER FOR RELIEF
18
               WHEREFORE, Plaintiffs pray as follows:
19
                   1.      For a declaratory judgment that Los Angeles Municipal Code
20
      Section 56.11 as written and as applied to Plaintiffs violates the United States
21
      Constitution;
22
                   2.      For a declaratory judgment that Defendants’ policies, practices, and
23
      conduct as alleged herein, violate Plaintiffs’ rights under the United States
24
      Constitution;
25
                   3.      For an order enjoining and restraining Defendants from engaging
26
      in the policies, practices, and conduct complained of herein, including an order
27
      enjoining and restraining Defendants from enforcing the provisions of Los Angeles
28
      Municipal Code Section 56.11;
                                                      51
      _________________________________________________________________________________________________
                                              COMPLAINT
     Case 2:19-cv-06182 Document 1 Filed 07/18/19 Page 52 of 60 Page ID #:52



 1                4.       For damages according to proof for the loss of Plaintiffs’ property,
 2    the violation of their constitutional and statutory rights; and for pain and suffering
 3    resulting from the unlawful conduct of Defendants;
 4                5.       For costs of suit and attorney fees as provided by law; and
 5                6.       For such other relief as the Court deems just and proper.
 6
 7                                   DEMAND FOR JURY TRIAL
 8    Plaintiffs hereby respectfully demand that a trial by jury be conducted with respect to
 9    all issues presented herein.
10
11    Dated: July 18, 2019                Respectfully submitted,
12                                       LEGAL AID FOUNDATION OF LOS ANGELES
13
14                                       /s/
15                                       By: Shayla Myers
16
                                         Attorneys for Plaintiffs Gladys Zepeda, Miriam
                                         Zamora, Ali El-Bey, Pete Diocson Jr., Marquis
17                                       Ashley, James Haugabrook, and Ktown for All
18                                        SCHONBRUN SEPLOW HARRIS & HOFFMAN
19                                        LLP
20                                        /s/
21                                        By: Catherine Sweetser
22                                        Attorneys for All Plaintiffs
23
24
                                         KIRKLAND & ELLIS LLP

25
                                         /s/
26
27                                       By: Benjamin Allen Herbert
                                         Attorneys for Ktown for All
28


                                                      52
      _________________________________________________________________________________________________
                                                COMPLAINT
Case 2:19-cv-06182 Document 1 Filed 07/18/19 Page 53 of 60 Page ID #:53




                              EXHIBIT A
ARTICLE 6 PUBLIC HAZARDS xx                                                       http://library.amlegal.com/alpscripts/get-content.aspx
                Case 2:19-cv-06182 Document 1 Filed 07/18/19 Page 54 of 60 Page ID #:54



                                               Los Angeles Municipal Code

               SEC. 56.11. STORAGE OF PERSONAL PROPERTY.
           (Amended by Ord. No. 184,182, Eff. 4/11/16.)

           1. Declaration of Legislative Intent - Purpose. The City enacts this section to balance the needs of
         the residents and public at large to access clean and sanitary public areas consistent with the intended
         uses for the public areas with the needs of the individuals, who have no other alternatives for the storage
         of personal property, to retain access to a limited amount of personal property in public areas. On the
         one hand, the unauthorized use of public areas for the storage of unlimited amounts of personal property
         interferes with the rights of other members of the public to use public areas for their intended purposes
         and can create a public health or safety hazard that adversely affects those who use public areas. On the
         other hand, the City's large and vulnerable homeless population needs access to a manageable amount of
         essential property for their personal use and well-being. This section attempts to balance the needs of all
         of the City's residents.

           2. Definitions. The definitions contained in this subsection shall govern the construction, meaning
         and application of words and phrases used in this section.

                  (a) "Alley" means any Highway having a Roadway not exceeding 25 feet in width which is
                primarily for access to the rear or side entrances of abutting property.

                  (b) "Bikeway" means all facilities that provide primarily for, and promote, bicycle travel.

                   (c) "Bulky Item" means any item, with the exception of a constructed Tent, operational
                bicycle or operational walker, crutch or wheelchair, that is too large to fit into a 60-gallon
                container with the lid closed, including, but not limited to, a shed, structure, mattress, couch,
                chair, other furniture or appliance. A container with a volume of no more than 60 gallons used
                by an individual to hold his or her Personal Property shall not in itself be considered a Bulky
                Item.

                  (d) "City Employee" means any full or part-time employee of the City of Los Angeles or a
                contractor retained by the City for the purpose of implementing this Section.

                  (e) "Essential Personal Property" means any and all Personal Property that cumulatively is
                less than two cubic feet in volume, which, by way of example, is the amount of property capable
                of being carried within a backpack.

                  (f) "Excess Personal Property" means any and all Personal Property that cumulatively
                exceeds the amount of property that could fit in a 60-gallon container with the lid closed.

                  (g) "Highway" means a way or place of whatever nature, publicly maintained and open to the
                use of the public for purposes of vehicular travel.

                  (h) "Parkway" means the area of the Street between the back of the curb and the Sidewalk
                that typically is planted and landscaped.


1 of 7                                                                                                             7/18/2019, 7:53 AM
ARTICLE 6 PUBLIC HAZARDS xx                                                      http://library.amlegal.com/alpscripts/get-content.aspx
                Case 2:19-cv-06182 Document 1 Filed 07/18/19 Page 55 of 60 Page ID #:55


                 (i) "Person" means any individual.

                   (j) "Personal Property" means any tangible property, and includes, but is not limited to,
                goods, materials, merchandise, Tents, tarpaulins, bedding, sleeping bags, hammocks, personal
                items such as household items, luggage, backpacks, clothing, documents and medication.

                   (k) "Public Area" or "Public Areas" means all property that is owned, managed or
                maintained by the City, except property under the jurisdiction of the Department of Recreation
                and Parks which is governed by Los Angeles Municipal Code Section 63.44, and shall include,
                but not be limited to, any Street, medial strip, space, ground, building or structure.

                  (l) "Roadway" means that portion of a Highway improved, designed or ordinarily used for
                vehicular travel.

                  (m) "Sidewalk" means that portion of a Highway, other than the Roadway, set apart by curbs,
                barriers, markings or other delineation, for pedestrian travel.

                  (n) "Storage Facility" means any facility, whether operated by a public, non-profit or private
                provider, which allows and has capacity for voluntary storage, free of charge, for a homeless
                person to store Personal Property up to the equivalent of the amount of property that would fit
                into a single 60-gallon container with the lid closed.

                   (o) "Store", "Stored", "Storing" or "Storage" means to put Personal Property aside or
                accumulate for use when needed, to put for safekeeping, and/or to place or leave in a Public
                Area. Moving Personal Property to another location in a Public Area or returning Personal
                Property to the same block on a daily or regular basis shall be considered Storing and shall not be
                considered to be removing the Personal Property from a Public Area. This definition shall not
                include any Personal Property that, pursuant to statute, ordinance, permit, regulation or other
                authorization by the City or state, is Stored with the permission of the City or state on real
                property that is owned or controlled by the City.

                   (p) "Street" includes every Highway, avenue, lane, Alley, court, place, square, Sidewalk,
                Parkway, curbs, Bikeway or other public way in this City which has been or may hereafter be
                dedicated and open to public use, or such other public property so designated in any law of this
                state.

                   (q) "Tent" means a collapsible shelter made of fabric such as nylon or canvas or a tarp
                stretched and sustained by supports, which is not open on all sides and which hinders an
                unobstructed view behind or into the area surrounded by the fabric. In order to qualify as a Tent
                for purposes of this subsection, a Tent, when deconstructed, must be able to fit within a 60-gallon
                container with the lid closed.

                   (r) "Unattended" means no Person is present with the Personal Property who asserts or
                claims ownership over the Personal Property. Conversely, property is considered "Attended" if
                a Person is present with the Personal Property and the Person claims ownership over the Personal
                Property.



2 of 7                                                                                                            7/18/2019, 7:53 AM
ARTICLE 6 PUBLIC HAZARDS xx                                                     http://library.amlegal.com/alpscripts/get-content.aspx
                Case 2:19-cv-06182 Document 1 Filed 07/18/19 Page 56 of 60 Page ID #:56
           3. Regulation and Impoundment of Stored Personal Property; Discard of Certain Stored
         Personal Property.

                  (a) No Person shall Store any Unattended Personal Property in a Public Area. With pre-
                removal notice as specified in Subsection 4.(a), the City may impound any Unattended Personal
                Property in a Public Area, regardless of volume. Post-removal notice shall be provided as set
                forth in Subsection 4.(b), below.

                  (b) No Person shall Store any Attended Excess Personal Property in a Public Area. With pre-
                removal notice as specified in Subsection 4.(a), the City may impound any Attended Excess
                Personal Property Stored in a Public Area. Post-removal notice shall be provided as set forth in
                Subsection 4.(b), below.

                  (c) No Person shall Store any Personal Property in a Public Area in such a manner as to
                obstruct City operations, including a Street or Sidewalk maintenance or cleaning. Without prior
                notice, the City may temporarily move Personal Property, whether Attended or Unattended,
                which is obstructing City operations in a Public Area, including a Street or Sidewalk
                maintenance or cleaning, during the time necessary to conduct the City operations. The City also
                may impound Personal Property that is obstructing City operations in a Public Area, pursuant to
                Subsection 3.(a) or 3.(b).

                  (d) No Person shall Store any Personal Property in a Public Area in such a manner that it does
                not allow for passage as required by the Americans with Disabilities Act of 1990, Pub. L. No.
                101-336, 104 Stat. 328 (1990), as amended from time to time (ADA). Without prior notice, the
                City may move and may immediately impound any Personal Property, whether Attended or
                Unattended, Stored in a Public Area in such a manner that it does not allow for passage as
                required by the ADA. Post-removal notice shall be provided as set forth in Subsection 4.(b),
                below.

                   (e) No Person shall Store any Personal Property within ten feet of any operational and
                utilizable entrance, exit, driveway or loading dock. Without prior notice, the City may move and
                may immediately impound any Personal Property, whether Attended or Unattended, Stored in a
                Public Area within ten feet of any operational and utilizable entrance, exit, driveway or loading
                dock. Post-removal notice shall be provided as set forth in Subsection 4.(b), below.

                  (f) No Person shall Store in a Public Area that has a clearly posted closure time any Personal
                Property after the posted closure time. Without prior notice, the City may remove and impound
                Personal Property, whether Attended or Unattended, Stored in a Public Area that has a clearly
                posted closure time, provided the Personal Property is removed and impounded after the posted
                closure time. Post-removal notice shall be provided as set forth in Subsection 4.(b), below.

                  (g) No Person shall Store any Personal Property in a Public Area if the Personal Property,
                whether Attended or Unattended, constitutes an immediate threat to the health or safety of the
                public. Without prior notice, the City may remove and may discard any Personal Property
                Stored in a Public Area if the Personal Property poses an immediate threat to the health or safety
                of the public.

                  (h) No Person shall Store any Personal Property in a Public Area if the Personal Property,


3 of 7                                                                                                           7/18/2019, 7:53 AM
ARTICLE 6 PUBLIC HAZARDS xx                                                      http://library.amlegal.com/alpscripts/get-content.aspx
                Case 2:19-cv-06182 Document 1 Filed 07/18/19 Page 57 of 60 Page ID #:57
                whether Attended or Unattended, constitutes an evidence of a crime or contraband. Without
                prior notice, the City may remove and may discard any Personal Property that constitutes
                evidence of a crime or contraband, as permissible by law.

                  (i) No Person shall Store any Bulky Item in a Public Area. Without prior notice, the City may
                remove and may discard any Bulky Item, whether Attended or Unattended, Stored in a Public
                Area unless the Bulky Item is designed to be used as a shelter. For any Bulky Item that is
                designed to be used as a shelter but does not constitute a Tent as defined in Subsection 2.(q), with
                pre-removal notice as specified in Subsection 4.(a), the City may remove and discard the Bulky
                Item, whether Attended or Unattended. If the Bulky Item violates Subsection 3.(d)-(h) herein,
                even if it is designed to be used as a shelter, without prior notice, the City may remove and
                discard the Bulky Item, whether Attended or Unattended.

                  (j) Upon the creation of any new Storage Facility, increased capacity at an Existing Storage
                Facility or subsidized transportation assistance to a Storage Facility, the Chief Administrative
                Officer shall report to the Council to inform the Council's consideration of whether to prohibit a
                Person from Storing more than Essential Personal Property in a Public Area in a specified radius
                from a Storage Facility, based upon the amount of the additional storage capacity and the
                accessibility thereto. In consideration of the CAO's report, the Council may, by resolution,
                prohibit a Person within a specified radius of a Storage Facility from Storing more than Essential
                Personal Property in a Public Area.

           4. Notice.

                  (a) Pre-Removal Notice. Pre-removal notice shall be deemed provided if a written notice is
                provided to the Person who is Storing or claims ownership of the Personal Property, or is posted
                conspicuously on or near the Personal Property and the actual removal commences no more than
                72 hours after the pre-removal notice is posted. The written notice shall contain the following:

                         (1) A general description of the Personal Property to be removed.

                         (2) The location from which the Personal Property will be removed.

                         (3) The date and time the notice was posted.

                          (4) A statement that the Personal Property has been stored in violation of Section
                        56.11, Subsection 3.

                          (5) A statement that the Personal Property may be impounded if not removed from
                        Public Areas within 24 hours.

                          (6) A statement that moving Personal Property to another location in a Public Area
                        shall not be considered removal of Personal Property from a Public Area.

                           (7) The address where the removed Public Property will be located, including a
                        telephone number and the internet website of the City through which a Person may
                        receive information as to impounded Personal Property as well as information as to
                        voluntary storage location(s).


4 of 7                                                                                                            7/18/2019, 7:53 AM
ARTICLE 6 PUBLIC HAZARDS xx                                                     http://library.amlegal.com/alpscripts/get-content.aspx
                Case 2:19-cv-06182 Document 1 Filed 07/18/19 Page 58 of 60 Page ID #:58


                         (8) A statement that impounded Personal Property may be discarded if not claimed
                       within 90 days after impoundment.

                  (b) Post-Removal Notice. Upon removal of Stored Personal Property, written notice shall be
                conspicuously posted in the area from which the Personal Property was removed. The written
                notice shall contain the following:

                         (1) A general description of the Personal Property removed.

                         (2) The date and approximate time the Personal Property was removed.

                         (3) A statement that the Personal Property was stored in a Public Area in violation of
                       Section 56.11, Subsection 3.

                          (4) The address where the removed Personal Property will be located, including a
                       telephone number and internet website of the City through which a Person may receive
                       information as to impounded Personal Property.

                         (5) A statement that impounded Personal Property may be discarded if not claimed
                       within 90 days after impoundment.

           5. Storage and Disposal.
                 (a) Except as specified herein, the City shall move Personal Property to a place of storage.

                  (b) Except as specified herein, the City shall store impounded Personal Property for 90 days,
                after which time, if not claimed, it may be discarded. The City shall not be required to undertake
                any search for, or return, any impounded Personal Property stored for longer than 90 days.

                   (c) The City shall maintain a record of the date any impounded Personal Property was
                discarded.

           6. Repossession. The owner of impounded Personal Property may repossess the Personal Property
         prior to its disposal upon submitting satisfactory proof of ownership. A Person may establish
         satisfactory proof of ownership by, among other methods, describing the location from and date when
         the Personal Property was impounded from a Public Area, and providing a reasonably specific and
         detailed description of the Personal Property. Valid, government-issued identification is not required to
         claim impounded Personal Property.

           7. Ban on Erection of Tent during Certain Daytime Hours. No Person shall erect, configure or
         construct a Tent in any Public Area from 6:00 a.m. to 9:00 p.m. (except during rainfall or when the
         temperature is below 50 degrees Fahrenheit). A Person must take down, fold, deconstruct or put away
         any Tent erected, configured or constructed in any Public Area between the hours of 6:00 a.m. and 9:00
         p.m. (except during rainfall or when the temperature is below 50 degrees Fahrenheit). Without prior
         notice, the City may deconstruct and may impound any Tent, whether Attended or Unattended, located
         in any Public Area in violation of this subsection or in violation of Subsections 3.(c)-(h) hereof. The
         City shall provide post-removal notice for any impounded Tent, as set forth in Subsection 4.(b), herein.



5 of 7                                                                                                           7/18/2019, 7:53 AM
ARTICLE 6 PUBLIC HAZARDS xx                                                      http://library.amlegal.com/alpscripts/get-content.aspx
                Case 2:19-cv-06182 Document 1 Filed 07/18/19 Page 59 of 60 Page ID #:59
           8. Ban on Attachments to Public and Private Property.

                  (a) Public Property. No Person shall erect any barrier against or lay string or join any wires,
                ropes, chains or otherwise attach any Personal Property to any public property, including but not
                limited to, a building or portion or protrusion thereof, fence, bus shelter, trash can, mail box,
                pole, bench, news rack, sign, tree, bush, shrub or plant, without the City's prior written consent.

                  (b) Private Property. No Person shall erect any barrier against or lay string or join any
                wires, ropes, chains or otherwise attach any Personal Property to any private property in such a
                manner as to create an obstruction on or across any Street or area where the public may travel.

                  (c) Removal. Without prior notice, the City may remove any barrier, string, wires, ropes,
                chains or other attachment of Personal Property, whether Attended or Unattended, to any public
                property, or to any private property which creates an obstruction to any Street or area where the
                public may travel.

           9. Illegal Dumping. Nothing herein precludes the enforcement of any law prohibiting illegal
         dumping, including but not limited to California Penal Code Section 374.3, and Los Angeles Municipal
         Code Sections 41.14, 63.44 B.13. or 190.02, or any successor statutes proscribing Illegal dumping.

           10. Unlawful Conduct. Los Angeles Municipal Code Section 11.00 shall not apply to violations of
         this section except as follows:

                  (a) No Person shall willfully resist, delay or obstruct a City employee from moving,
                removing, impounding or discarding Personal Property Stored in a Public Area in violation of
                Subsections 3.(a)-(h).

                  (b) No Person shall refuse to take down, fold, deconstruct or otherwise put away any Tent
                erected or configured between the hours of 6:00 a.m. and 9:00 p.m., in violation of Subsection 7.,
                or willfully resist, delay or obstruct a City employee from taking down, folding, deconstructing,
                putting away, moving, removing, impounding or discarding the Tent, including by refusing to
                vacate or retreat from the Tent.

                  (c) No Person shall refuse to remove any barrier, string, wire, rope, chain or other attachment
                that violates Subsection 8., or willfully resist, delay or obstruct a City employee from
                deconstructing, taking down, moving, removing, impounding or discarding the barrier, string,
                wire, rope, chain or other attachment, including by refusing to vacate or retreat from an obscured
                area created by the attachment.

                   (d) No Person shall willfully resist, delay or obstruct a City employee from removing or
                discarding a Bulky Item Stored in violation of Subsection 3.(i), including by refusing to vacate or
                retreat from within the Bulky Item or from an obscured area created by the Bulky Item.

                  (e) If Subsection 3.(j) becomes operative by resolution in any area of the City, no Person shall
                willfully resist, delay or obstruct a City employee from removing or impounding any Personal
                Property that exceeds the limit on Essential Personal Property.

                 (f) A violation of Subsection 9. prohibiting illegal dumping.


6 of 7                                                                                                            7/18/2019, 7:53 AM
ARTICLE 6 PUBLIC HAZARDS xx                                                       http://library.amlegal.com/alpscripts/get-content.aspx
                Case 2:19-cv-06182 Document 1 Filed 07/18/19 Page 60 of 60 Page ID #:60


           11. Designated Administrative Agency. The City's Department of Public Works, Bureau of
         Sanitation, is hereby charged with serving as the Designated Administrative Agency (DAA), for the
         purposes of this ordinance. The DAA shall promulgate rules, protocols and procedures for the
         implementation and enforcement of this ordinance, consistent with the provisions herein.

           12. Severability. If any subsection, sentence, clause or phrase of this article is for any reason held to
         be invalid or unconstitutional by a court of competent jurisdiction, such decision shall not affect the
         validity of the remaining portions of this ordinance. The City Council hereby declares that it would
         have adopted this section, and each and every subsection, sentence, clause and phrase thereof not
         declared invalid or unconstitutional, without regard to whether any portion of the ordinance would be
         subsequently declared invalid or unconstitutional.




7 of 7                                                                                                             7/18/2019, 7:53 AM
